


Exhibit 10.54

 

Fleet Services Agreement

 

20080125.046.C

 

Between

 

Bachman NGV, Inc. dba BAF Technologies

 

And

 

AT&T Services, Inc.

 

--------------------------------------------------------------------------------


 

20080125.046.C
TABLE OF CONTENTS

 

1.0 Preamble

5

1.1 Preamble and Effective Date

5

1.2 Scope of Agreement

5

2.0 Definitions

5

2.1 Accept or Acceptance

5

2.2 Acceptance Date

6

2.3 Acceptance Letter

6

2.4 Acceptance Test Period or Trial Period

6

2.5 Affiliate

6

2.6 Agreement

6

2.7 Authorized Driver

6

2.8 Cancel or Cancellation

6

2.9 Deliver or Delivery

6

2.10 Delivery Date

7

2.11 Documentation or Program Material

7

2.12 Fleet Central

7

2.13 Information

7

2.14 Material

7

2.15 Notice of Completion

7

2.16 Order

7

2.17 Schedule of Services Requested

7

2.18 Services

8

2.19 Specifications

8

2.20 Supplier’s Rate Schedule

8

2.21 Task Code

8

2.22 Terminate or Termination

8

2.23 Vehicles

8

2.24 Work

8

2.25 Zone Manager

8

3.0 General Terms

9

3.1 Affiliate

9

3.2 Amendments and Waivers

9

3.3 Anticipated Delays in Delivery and Performance

9

3.4 Assignment and Delegation

10

3.5 Cancellation and Termination

10

3.6 Compliance with Laws

12

3.7 Conflict of Interest

12

3.8 Construction and Interpretation

12

3.9 Cumulative Remedies

13

3.10 Delivery, Performance and Acceptance

13

3.11 Duration of Agreement

14

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

2

--------------------------------------------------------------------------------


 

20080125.046.C

TABLE OF CONTENTS

 

3.12 Entire Agreement

14

3.13 Force Majeure

15

3.14 Governing Law

16

3.15 Government Contract Provisions

16

3.16 Indemnity

17

3.17 Information

18

3.18 Infringement

19

3.19 Insurance

19

3.20 Invoicing and Payment

22

3.21 Licenses and Patents

22

3.22 Limitation-of Damages

23

3.23 Most Favored Customer

23

3.24 Non-Exclusive Market

23

3.25 Notices

23

3.26 Order of Precedence

24

3.29 Orders

25

3.2k Price

25

3.29 Publicity

25

3.30 Quality Assurance

26

3.31 Records and Audits

27

3.32 Severability

27

3.33 Survival of Obligations

28

3.34 Taxes

28

3.35 Third Party Administrative Services

29

3.36 Title and Risk

30

3.37 Transaction Costs

30

3.38 Utilization of, Minority, Women, and Disabled Veteran Owned Business
Enterprises

30

3.39 Warranty

31

3.40 Work Done By Others

33

4.0 Special Terms

33

4.1 Access

33

4.2 Background Checks

34

4.3 Driving Record Requirements for Supplier’s Employees

35

4.4 Electronic Data Interchange (EDI)

36

4.5 Entry on AT&T Property

37

4.6 Hazardous Material and Regulated Substances

38

4.7 Independent Contractor

40

4.8 Order Process

40

4.9 Parts and Supplies

40

4.10 Responsibility for Fines or Other Penalties

40

4.11 Security

40

4.12 Technical Support

41

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

3

--------------------------------------------------------------------------------


 

20080125.046.C
TABLE OF CONTENTS

 

Appendices

43

Appendix A - Description of Material, Services & Deliverables

43

Appendix C - Specifications

47

Appendix G - Prime Supplier MBE/WBE/DVBE Participation Plan

48

Appendix H - MBE/WBE/DVBE Results Report

55

Appendix J - Order/Statement of Services

57

Appendix O - Task Codes

59

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

4

--------------------------------------------------------------------------------


 

1.0 Preamble

 

1.1 Preamble and Effective Date

 

This Agreement, effective on the date when signed by the last Party (“Effective
Date”), is between Bachman NGV, Inc. dba BAF Technologies, a Kentucky
corporation (hereinafter referred to as “Supplier”), and AT&T Services, Inc., a
Delaware Corporation (hereinafter referred to as “AT&T”), each of which may be
referred to in the singular as “Party” or in the plural as “Parties.”

 

1.2 Scope of Agreement

 

a.               Supplier shall provide to AT&T the Material and Services
described in Appendix A, subject to the terms and conditions of this Agreement
and pursuant to and in conformance with Orders submitted by AT&T. The applicable
price for the Material and Services is specified in Appendix B. Supplier shall
not reject any Order for Material or Services described in Appendix A unless the
Order includes:

 

1.          Delivery Dates to which Supplier has not agreed, prior to the
placement of the Order, and which Supplier is unable to meet;

 

2.          Special Terms and Conditions to which Supplier has not agreed, prior
to placement of the Order, and which are objectionable to Supplier; or

 

3.          prices contrary to those established under this Agreement.

 

b.              If Supplier rejects an Order, Supplier shall give AT&T written
notice stating Supplier’s reasons for rejecting the Order and the modifications,
if any, that would make the Order acceptable to Supplier. Supplier shall furnish
Materials that conform strictly to the Specifications established under this
Agreement. If Supplier is unable to tender conforming Material, Supplier shall
not tender non-conforming Material; the Parties agree non-conforming tenders are
not an accommodation to AT&T. All Delivery Dates are firm, and time is of the
essence.

 

2.0 Definitions

 

2.1 Accept or Acceptance

 

“Accept” or “Acceptance” means AT&T’s acceptance of the Material or Services
ordered by AT&T and provided by Supplier as specified in Section, Delivery,
Performance, and Acceptance. AT&T’s Acceptance shall occur no earlier than
Supplier’s Delivery of Material and/or Services in strict compliance with the
Specifications.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

5

--------------------------------------------------------------------------------


 

2.2 Acceptance Date

 

“Acceptance Date” means the date on which AT&T Accepts Material or Services.

 

2.3 Acceptance Letter

 

“Acceptance Letter” means a document signed by AT&T substantially in the form of
Appendix D indicating its Acceptance of the Material and/or Services.

 

2.4 Acceptance Test Period or Trial Period

 

“Acceptance Test Period” or “Trial Period” means the length of time specified in
an Order, or, if not so specified, a period of no less than sixty (60) working
days, during which the Acceptance Tests are performed.

 

2.5 Affiliate

 

“Affiliate” means a business association that has legal capacity to contract on
its own behalf, to sue in its own name, and to be sued, if and only if either
(a) such business association owns, directly or indirectly, a majority interest
in AT&T (its “parent company”), or (b) a thirty percent (30%) or greater
interest in such business association is owned, either directly or indirectly,
by AT&T or its parent company.

 

2.6 Agreement

 

“Agreement” means the written agreement between the Parties as set forth in this
document and the attached appendices and shall include the terms of such other
documents as they are incorporated by express reference in this document and the
attached appendices.

 

2.7 Authorized Driver

 

“Authorized Driver” means an employee of AT&T that is authorized to operate
fleet vehicles under this Agreement.

 

2.8 Cancel or Cancellation

 

“Cancel” means to put an end to this Agreement or any Order for breach by the
other Party. “Cancellation” means an exercise of a remedy of a Party entitled to
Cancel.

 

2.9 Deliver or Delivery

 

“Deliver” or “Delivery” occurs (a) for Material, upon (1) AT&T’s possession of
Material at the destination specified in the Order, if Supplier is not required
to provide additional Services (such as installation, configuration, or
modification, for example) at the destination, in connection with providing
Material, or (2) Supplier’s completion of such additional Services, if Supplier
is required to provide such additional Services at the destination in connection
with providing Material, and (b) for Services, upon complete provision of the
Services.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

6

--------------------------------------------------------------------------------


 

2.10 Delivery Date

 

“Delivery Date” means the date on which Supplier is scheduled to complete its
Delivery, as established in an Order or this Agreement.

 

2.11 Documentation or Program Material

 

“Documentation” or “Program Material” means all documentation, including, but
not limited to, user instructions, training materials and, if applicable, the
source code for Software.

 

2.12 Fleet Central

 

“Fleet Central” means AT&T’s control center that receives and approves requests
for fleet vehicle repairs.

 

2.13 Information

 

“Information” means all ideas, discoveries, concepts, know-how, trade secrets,
techniques, designs, specifications, drawings, sketches, models, manuals,
samples, tools, computer programs, technical information, and other confidential
business, customer or personnel information or data, whether provided orally, in
writing, or through electronic or other means.

 

2.14 Material

 

“Material” means a unit of equipment, apparatus, components, tools, supplies,
material, Documentation, Hardware, or firmware thereto, or Software purchased or
licensed hereunder by AT&T from Supplier and includes third party Material
provided or furnished by Supplier. Material shall be deemed to include any
replacement parts.               .

 

2.15 Notice of Completion

 

“Notice of Completion” means a written document provided by Supplier
substantially in the form of Appendix E, which is provided after Supplier has
completed the Delivery of the Materials or Services ordered by AT&T, and states
that Supplier has completed such Delivery. Supplier’s provision of the Notice of
Completion is a representation and warranty that the Material and Services have
been tested to assure compliance and are in strict compliance with the
Specifications.

 

2.16 Order

 

“Order” means such paper or electronic records as AT&T may send to Supplier for
the purpose of ordering Material and Services hereunder.

 

2.17 Schedule of Services Requested

 

“Schedule of Services Requested” means a list of preventive maintenance repairs
and mass car washes work performed by Supplier.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

7

--------------------------------------------------------------------------------


 

2.18 Services

 

“Service(s)” means any and all labor or service provided in connection with this
Agreement or an applicable Order, including, but not limited to, consultation,
engineering, installation, removal, maintenance, training, technical support,
and repair. The term “Service” shall also include any Material, including any
documentation, provided by Supplier in connection with providing the Services.

 

2.19 Specifications

 

“Specifications” means (i) Supplier’s applicable specifications and
descriptions, including any warranty statements, and (ii) AT&T’s requirements,
specifications, and descriptions specified in, or attached to, this Agreement or
an applicable Order, which shall control over an inconsistency with Supplier’s
specifications and descriptions.

 

2.20 Supplier’s Rate Schedule

 

“Supplier’s Rate Schedule” means Supplier’s prices and rates as shown in
Appendix B, less any discounts, applicable thereto.

 

2.21 Task Code

 

“Task Code” means AT&T’s code used to identify Services to be performed by
Supplier as described in Appendix O.

 

2.22 Terminate or Termination

 

“Terminate” means to put an end to this Agreement or any Order, either (a) by
one Party, pursuant to law or a provision of this Agreement, otherwise than for
a breach of the other Party, or (b) by both Parties, by mutual consent.
“Termination” means an exercise of a power to Terminate

 

2.23 Vehicles

 

“Vehicles” means AT&T’s vehicles.

 

2.24 Work

 

“Work” means all Material and Services, collectively, that Supplier is supplying
pursuant to Orders placed under this Agreement.

 

2.25 Zone Manager

 

“Zone Manager” means a manager designated by AT&T to sign all time sheets and
any other documents required by AT&T, approve additional work hours, approve
additional repairs not previously authorized by Fleet Central and schedule or
reschedule vehicle repair Work.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

8

--------------------------------------------------------------------------------


 

3.0 General Terms

 

3.1 Affiliate

 

Supplier agrees that an Affiliate may transact business under this Agreement and
place Orders with Supplier that incorporate the terms and conditions of this
Agreement, and that the name “AT&T” is deemed to refer to an Affiliate, when an
Affiliate places such an Order with Supplier under this Agreement, or when AT&T
places an Order on behalf of an Affiliate, or when an Affiliate otherwise
transacts business with Supplier under this Agreement. An Affiliate is solely
responsible for its own obligations, including, but not limited to, all charges
incurred in connection with such an Order or transaction. Nothing in this
Agreement is to be construed to require AT&T to indemnify Supplier, or otherwise
assume responsibility, for any acts or omissions of an Affiliate, nor is
anything in this Agreement to be construed to require any Affiliate to indemnify
Supplier, or to otherwise assume any responsibility for the acts or omissions of
AT&T or any other Affiliate.

 

3.2 Amendments and Waivers

 

a.               The Parties may not amend this Agreement or an Order except by
a written agreement of the Parties that identifies itself as an amendment to
this Agreement or such Order and is signed by both Parties, or as otherwise
expressly provided below in this Section. No waiver of any right or condition
for the benefit of a Party is effective unless given in writing and signed by
the Party waiving such right or condition for its benefit. No failure or delay
in exercising any right or remedy under this Agreement or an Order operates as a
waiver or estoppel of any right or remedy; no failure or delay in requiring the
satisfaction of any condition under this Agreement or an Order operates as a
waiver or estoppel of any condition; and no course of dealing between the
Parties operates as a waiver or estoppel of any right, remedy, or condition. A
waiver on one occasion is effective only in that instance, and only for the
purpose for which it is given, and is not to be construed as a waiver on any
future occasion or against any Affiliate other than the Affiliate that makes
such waiver.

 

b.              AT&T’s project manager may, at any time, make changes to the
scope of Work, which shall be confirmed in writing, and Supplier shall not
unreasonably withhold or condition its consent. An equitable adjustment shall be
made to the charges if such change to the scope substantially affects the time
of performance or the cost of the Work to be performed under this Agreement.
Such cost adjustment shall be made on the basis of the actual cost of the Work,
unless otherwise agreed in writing.

 

3.3 Anticipated Delays in Delivery and Performance

 

If Supplier becomes aware of any event or circumstance that causes Supplier to
anticipate a reasonably certain delay in its performance of its obligations
beyond the Delivery Date scheduled in the Order, Supplier shall immediately
notify AT&T of the event or circumstance and the length of the anticipated
delay.  If the events or circumstances causing the anticipated delay are not
attributable to any failure of AT&T, then AT&T may Cancel the Order after
receipt of such notification. If the events or circumstances may be attributable
to the fault of AT&T, to any extent, and the notice required by this
Section fails to so attribute them, or if Supplier fails to give such notice,
then such failure bars any claim or defense of Supplier based on the fault of
AT&T. If for any reason AT&T does not Cancel such Order after receipt of a
notice under this Section, then AT&T and Supplier shall negotiate in good faith
to modify the Order so as to extend the Delivery Date. If the Parties fail to
reach agreement on an extended Delivery Date after negotiating for a reasonable
time, or if Supplier fails to meet an extended Delivery Date, AT&T may Cancel
the Order.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

9

--------------------------------------------------------------------------------


 

3.4 Assignment and Delegation

 

Neither Party may assign, delegate, or otherwise transfer its rights or
obligations under this Agreement, voluntarily or involuntarily, whether by
merger, consolidation, dissolution, operation of law, or any other manner,
without the prior written consent of the other Party, except as follows: Without
securing the consent of Supplier, AT&T may assign its rights, or delegate its
duties, or both, in whole or in part, to any present or future Affiliate of
AT&T; to any lessor providing financing to AT&T; or to any third party that
assumes the operation of or otherwise acquires any substantial portion of the
business of AT&T affected by this Agreement or an Order; and, subject to the
written approval of AT&T, Supplier may subcontract its performance in accordance
with any subcontracting plan incorporated into this Agreement or any Order; and,
both Parties may assign their respective right to receive money due hereunder,
but any assignment of money will be void if (i) the assignor fails to give the
non-assigning Party at least thirty (30) day’s prior written notice, or (ii) the
assignment purports to impose upon the non-assigning Pqrty additional costs or
obligations in addition to the payment of such money, or (iii) the assignment
purports to preclude AT&T from dealing solely and directly with Supplier in all
matters pertaining to this Agreement. Any assignment, delegation or transfer for
which consent is required hereby and which is made without such consent given in
writing will be void. This Agreement binds and benefits both Parties and their
permitted successors and assigns.

 

3.5 Cancellation and Termination

 

a.       Cancellation

 

Neither Party shall Cancel this Agreement nor any Order until such Party has
first given the other Party a written notice specifying the breach that
justifies Cancellation. If the breach is one that by its nature could be cured
by the Party receiving such notice (no matter how long it might take), neither
Party shall Cancel unless such notice includes a written demand for cure of such
breach and gives the receiving Party a reasonable period (which need never
exceed thirty (30) days) in which to cure such breach. AT&T is not liable to
Supplier for detriment resulting from AT&T’s Cancellation of any Order.

 

b.      Termination

 

AT&T may Terminate this Agreement or any Order at any time, on written notice to
Supplier.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

10

--------------------------------------------------------------------------------

 

c.     Termination Charges

 

1.              If AT&T’s breach or unilateral Termination of any Order
precludes Supplier from completing Delivery of Materials or Services, then AT&T
may discharge any and all liability to Supplier for detriment resulting from
such breach or unilateral Termination by payment of an amount that does not
exceed the lesser of:

 

i                     the price of such Materials and Services, as derived from
the Order, or

 

ii                  the positive difference obtained by subtracting (A) the
salvage value of the Materials and Services from (B) the actual costs Supplier
incurred to prepare the Materials or perform the Services up to the date of
Termination or breach, as determined under Supplier’s normal cost accounting
methods for inventory and work in process. For purposes of this Section,
“salvage value” includes the proceeds of the sale of the Material and Services
to another customer and the costs that Supplier avoids as a result of
re-applying Materials and Services to meet other needs of AT&T, the needs of
other customers or Supplier’s own internal needs within ninety (90) days
following the Delivery Date scheduled in the Order. Supplier shall make
reasonable efforts to maximize salvage value. All such costs, avoided costs, and
values are subject to substantiation by proof satisfactory to AT&T before any
payment may become due.

 

2.              AT&T is not liable to Supplier for any detriment resulting from
AT&T’s unilateral Termination of an Order for Materials not specially
manufactured for AT&T when AT&T’s Termination of such Order occurs more than
thirty (30) days before the Delivery Date. If AT&T incurs a Termination charge
as provided in this Section, and AT&T or an Affiliate places an Order for
Materials of Services equivalent to those for which such Termination charge is
incurred, within sixty (60) days after AT&T incurs such Termination charge, then
Supplier shall refund such Termination charge to AT&T. The Termination-charge
provided in this Section constitutes Supplier’s sole and exclusive remedy for
detriment resulting from AT&T’s unilateral Termination of, or breach preventing
Delivery under, an Order. AT&T is not liable for any Termination Charges in any
case when Termination results from the mutual agreement of the Parties.

 

d.              Partial Termination and Partial Cancellation

 

Whenever law or a provision of this Agreement permits AT&T to Terminate or
Cancel any Order, AT&T may, at its option Terminate or Cancel such Order either
in whole or in part. If AT&T Terminates or Cancels an Order in part, AT&T shall
pay only for such Materials and Services as AT&T Accepts at prices established
under this Agreement or, if there are none, at prices calculated on the basis of
such partially Terminated or Canceled Order, and, unless a Termination Charge
applies, AT&T has no obligation to pay for such Materials or Services as AT&T
does not Accept.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

11

--------------------------------------------------------------------------------


 

e.               Cancellation of Related Orders

 

Whenever law or a provision of this Agreement permits AT&T to Cancel any Order,
AT&T may also Cancel such other Orders as related to the same transaction or
series of transactions as the Order in question.

 

f.                Further Remedies and Obligations upon Cancellation

 

Upon Cancellation of an Order by AT&T, Supplier shall: (1) refund any amounts
AT&T may have previously paid for Material or Services rejected or returned by
AT&T; and (2) reimburse AT&T for any cost incurred in (a) returning such
Materials to Supplier; and (b) restoring AT&T’s site to its previous condition.
If AT&T returns or rejects any Material to which title has already passed, title
in such Material shall revert to Supplier when Supplier satisfies its refund and
reimbursement obligations under the preceding sentences. Supplier bears the risk
that such Materials may be lost or damaged in transit.

 

3.6 Compliance with Laws

 

Supplier shall comply with all laws (including all statutes, ordinances,
regulations, orders and codes, whether specifically mentioned elsewhere in this
Agreement or not) attendant upon Supplier’s performance under this Agreement and
AT&T’s utilization of the Materials and Services, in every jurisdiction where
Supplier performs or AT&T utilizes the Materials or receives the Services.
Supplier shall procure all approvals, bonds, certificates, insurance,
inspections, licenses, and permits that such laws require for the performance of
this Agreement.

 

3.7 Conflict of Interest

 

Supplier represents and warrants that no officer, director, employee or agent of
AT&T has been or will be employed, retained or paid a fee, or otherwise has
received or will receive, any personal compensation or consideration, by or from
Supplier or any of Supplier’s officers, directors, employees or agents in
connection with the obtaining, arranging or negotiation of this Agreement or
other documents entered into or executed in connection with this Agreement.

 

3.8 Construction and Interpretation

 

a.              This Agreement has been prepared jointly and has been the
subject of arm’s length and careful negotiation. Each Party has been given the
opportunity to independently review this Agreement with legal counsel and other
consultants, and each Party has the requisite experience and sophistication to
understand, interpret and agree to the particular language of its provisions.
Accordingly, the drafting of this Agreement is not to be attributed to either
Party.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

12

--------------------------------------------------------------------------------


 

b.              Article, Section and paragraph headings contained in this
Agreement are for reference purposes only and are not to affect the meaning or
interpretation of this Agreement. The word “include” in every form means to
include without limitation by virtue of enumeration. Whenever this Agreement
refers to a consent or approval to be given by either Party, such consent or
approval is effective only if given in writing and signed by the Party giving
approval or consent. The singular use of words includes the plural and vice
versa.

 

3.9 Cumulative Remedies

 

The rights and remedies of the Parties set forth in this Agreement are not
exclusive of, but are cumulative to, any rights or remedies now or subsequently
existing at law, in equity, by statute or otherwise, except in those cases where
this Agreement or an Order specifies that a particular remedy is sole or
exclusive, but neither Party may retain the benefit of inconsistent remedies. No
single or partial exercise of any right or remedy with respect to one breach of
this Agreement or any Order precludes the simultaneous or subsequent exercise of
any other right or remedy with respect to the same or a different breach.

 

3.10 Delivery, Performance and Acceptance

 

a.              For Orders for Material, if Supplier is not required to provide
additional Services (such as installation, configuration, or modification) at
the destination in connection with providing the Material, Supplier shall ship
Material that strictly conforms to Specifications as follows:

 

1.              Supplier shall ship freight collect using the carrier selected
by AT&T, unless an Order expressly provides otherwise. If the Order does not
identify the carrier selected by AT&T, Supplier shall call AT&T’s Supply Chain
Service Center at 1-800-366-0418 to ascertain the identity of the carrier to be
used;

 

2.              If an Order expressly so requires, Supplier shall prepay for
shipment and ship, based on the lowest published price, by reliable common
carrier. AT&T has the right to designate the carrier Supplier shall use. If
Supplier can arrange transportation on terms more cost effective than offered by
the carrier designated by AT&T, Supplier shall notify AT&T and, if AT&T agrees,
Supplier shall ship at the agreed terms by that agreed carrier. Supplier shall
charge AT&T for prepaid shipping, net of any discounts Supplier may take, as a
separate line item in its invoice, and shall not lump shipping charges into the
price of Material. AT&T is not responsible for any shipping charges in excess of
those specified above; and

 

3.              If AT&T incurs additional costs as a result of Supplier’s
failure to ship in compliance with this Section or the Section entitled
“Shipping and Packing,” Supplier shall reimburse AT&T for such additional costs,
upon demand by AT&T.

 

b.              For Orders for Services only, or for Material with the provision
of Services (such as installation, configuration, or modification) at the
destination, Supplier shall provide AT&T a Notice of Completion after Delivery.
AT&T’s Acceptance Test Period shall commence upon (i) AT&T’s receipt of
Supplier’s Notice of Completion, or (ii) upon AT&T’s receipt of Material from
the carrier where Supplier provides no Services at destination.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

13

--------------------------------------------------------------------------------


 

c.               If Material or Services are not in strict compliance with the
Specifications at the time of Delivery, AT&T shall so notify Supplier and
provide Supplier an opportunity to cause such Material or Service to strictly
comply with the Specifications. After prompt corrective action, Supplier shall
notify AT&T and, if a Notice of Completion was previously provided, Supplier
shall provide a new Notice of Completion, and AT&T has the right to start a new
Acceptance Test Period.

 

d.              If the Material and Services successfully complete the
Acceptance Tests during the Acceptance Test Period, AT&T will Accept the
Material, and, if a Notice of Completion was provided, AT&T shall indicate its
Acceptance by signing the Acceptance Letter and furnishing a copy thereof to
Supplier. “Acceptance” occurs when AT&T Accepts Material and Services as
provided in this clause.

 

e.               If Supplier fails to take prompt corrective action after having
received notice that Materials or Services are not in strict compliance with
Specifications, or if after two (2) or more Acceptance Test Periods, Supplier
has failed to correct the defects, or if the Material and Services are not in
strict compliance with the Specifications, AT&T has the right, but not the
obligation, to Cancel the Order, in whole or in part, without any liability
whatsoever to Supplier. In no event does AT&T’s use of Material or Service
during the Acceptance Test Period constitute Acceptance, nor is Acceptance to be
deemed ever to occur before Supplier completes its Delivery. Payment for
Material or Services does not constitute Acceptance of such Materials or
Services.

 

3.11 Duration of Agreement

 

a.              This Agreement will continue in effect for a term expiring on
March 1, 2011, unless it is Cancelled or Terminated before that date. The
Parties may extend the term of this Agreement beyond that date by mutual written
agreement.

 

b.              Any Order in effect on the date when this Agreement expires or
is Terminated or Cancelled will continue in effect until such Order either
(i) expires by its own terms or (ii) is separately Terminated or Cancelled,
prior to its own expiration, as provided in this Agreement. The terms and
conditions of this Agreement shall continue to apply to such Order as if this
Agreement were still in effect.

 

3.12 Entire Agreement

 

This Agreement constitutes the final, complete, and exclusive expression of the
Parties’ agreement on the matters contained in this Agreement. All prior written
and oral negotiations and agreements, and all contemporaneous oral negotiations
and agreements, between the Parties on the matters contained in this Agreement
are expressly merged into and superseded by this Agreement. The Parties do not
intend that the provisions of this Agreement be explained, supplemented, or
qualified through evidence of trade usage or any prior course of dealings or any
course of performance under any prior agreement. In entering into this
Agreement, neither Party has relied upon any statement, estimate, forecast,
projection, representation, warranty, action or agreement of the other Party
except for those expressly contained in this Agreement. There are no conditions
precedent to the effectiveness of this Agreement other than any expressly stated
in this Agreement.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

14

--------------------------------------------------------------------------------


 

3.13 Force Majeure

 

a.              A Party is excused from performing its obligations under this
Agreement or any Order if, to the extent that, and for so long as:

 

i.                  such Party’s performance is prevented or delayed by an act
or event (other than economic hardship, changes in market conditions,
insufficiency of funds, or unavailability of equipment and supplies) that is
beyond its reasonable control and could not have been prevented or avoided by
its exercise of due diligence; and

 

ii.               such Party gives written notice to the other Party, as soon as
practicable under the circumstances, of the act or event that so prevents such
Party from performing its obligations.

 

b.              By way of illustration, and not by limitation, acts or events
that may prevent or delay performance (as contemplated by this Section) include:
acts of God or the public enemy, acts of civil or military authority, terrorists
acts, embargoes, epidemics, war, riots, insurrections, fires, explosions,
earthquakes, floods, and labor disputes (even if AT&T is involved in the labor
dispute).

 

c.               If Supplier is the Party whose performance is prevented or
delayed, AT&T may elect to:

 

i.                  Terminate, in whole or in part, this Agreement and the
affected Order, without any liability to Supplier, or

 

ii.               suspend this Agreement and the affected Order or any part
thereof for the duration of the delay; and (at AT&T’s option) obtain Material
and Services elsewhere and deduct from any commitment, under this Agreement or
such Order, the quantity of the Material and Services obtained elsewhere or for
which commitments have been made elsewhere; and resume performance under this
Agreement or such Order when Supplier resumes its performance; and (at AT&T’s
option) extend any affected Delivery Date or performance date up to the length
of time Supplier’s performance was delayed or prevented. If AT&T does not give
any written notice, within thirty (30) days after receiving notice under this
Section that Supplier’s performance has been delayed or prevented, this option
(ii) will be deemed to have been selected.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

15

--------------------------------------------------------------------------------


 

3.14 Governing Law

 

The laws of the State of Texas (excluding any laws that direct the application
of another jurisdiction’s law) govern all matters arising out of or relating to
this Agreement and all of the transactions it contemplates, including its
validity, interpretation, construction, performance and enforcement.

 

3.15 Government Contract Provisions

 

a.              To the extent that Supplier’s performance is subject to certain
executive orders (including E.O. 11246 and E.O. 13201) and statutes (including
Section 503 of the Rehabilitation Act of 1973, as amended; the Vietnam Era
Veteran’s Readjustment Assistance Act of 1974; and the Jobs for Veterans Act)
pertaining to government contractors, Supplier shall:

 

1.              comply with such executive orders and statutes, and their
implementing regulations, as amended from time to time; and

2.              fulfill the obligations of a contractor under the clauses
incorporated by this Section.

 

b.              This Section incorporates the following clauses:

 

1.              “Affirmative Action For Workers With Disabilities” (at 48 CFR
§52.222-36);

2.              “Employment Reports On Special Disabled Veterans, Veterans Of
The Vietnam Era, and Other Eligible Veterans” (at 48 CFR §52.222-37);

3.              “Equal Employment Opportunity” (at 48 CFR §52.222-26);

4.              “Equal Employment Opportunity Clause ” (at 41 CFR §60-1.4(a));

5.              “Equal Opportunity For Special Disabled Veterans And Veterans of
the Vietnam Era” (at 41 CFR 60-250.5);

6.              “Equal Opportunity for Disabled Veterans, Recently Separated
Veterans, Other Protected Veterans, and Armed Forces Service Medal Veterans” (at
41 CFR Sec. 60-300.5);

7.              .”Equal Opportunity For Workers With Disabilities” (at 41 CFR
§60-741.5);

8.              “Notice Of Employee Rights Concerning Payment Of Union Dues Or
Fees” (at 29 CFR §470.2);

9.              “Notification of Employee Rights Concerning Payment Of Union
Dues Or Fees” (at 48 CFR §52.222-39).

10.       “Prohibition of Segregated Facilities” (at 48 CFR §52.222-21);

11.       “Small Business Subcontracting Plan” (at 48 CFR §52.219-9); and

12.       “Utilization Of Small Business Concerns” (at 48 CFR §52.219-8).

 

c.               If an Order includes a statement that performance is intended
for a government contract and incorporates additional government contracting
provisions, Supplier shall also fulfill the obligations of a contractor or
offeror under those additional provisions.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

16

--------------------------------------------------------------------------------


 

3.16 Indemnity

 

a.   Supplier shall indemnify, hold harmless, and defend AT&T, its Affiliates,
and their agents  and employees, in accordance with this Section, against any
Loss arising from or in connection with, or resulting from, the Materials or
Services furnished by Supplier or Supplier’s acts or omissions with respect to
this Agreement. Supplier’s duty to indemnify, hold harmless, and defend against
Loss extends to Loss that may be caused or alleged to be caused in part, by the
negligence of AT&T and other persons indemnified under this Agreement, to the
fullest extent  that such indemnification is permitted by applicable law.

 

b.   “Loss” includes any liability, loss, claim, demand, suit, cause of action,
settlement payment, cost and expense, interest, award, judgment, damages
(including punitive damages), diminution in value, liens, fines, fees,
penalties, and Litigation Expense. “Litigation Expense” means any court filing
fee, court cost, arbitration fee, and each other fee and cost of investigating
or defending an indemnified claim or asserting any claim for indemnification or
defense under this Agreement, including Attorney’s Fees, other professionals’
fees, and  disbursements. “Attorney’s Fees” include a charge for the service of
in-house counsel at the market rate for independent counsel of similar
experience.

 

c.   AT&T shall notify Supplier in writing, and with reasonable promptness, of
any claim, demand, suit, cause of action or legal proceeding that may give rise
to a claim against Supplier for defense. If AT&T fails to give notice, Supplier
is still obligated to indemnify, hold harmless and defend AT&T, except that
Supplier is not liable for any Litigation Expense that AT&T incurs before the
time when notice is given.

 

d.   At the request of AT&T, Supplier shall conduct AT&T’s defense (employing
counsel  acceptable to AT&T), at Supplier’s expense, against any claim, demand,
suit or cause of action  within the scope of paragraph (a) above, whether or not
litigation is actually commenced or the allegations are meritorious. At its own
option, AT&T may employ separate counsel, including in-house counsel, to conduct
AT&T’s defense against such a claim. AT&T and Supplier shall cooperate in the
defense of any such claim. Supplier may control the defense and settlement of
such a claim, but if the settlement of a claim may have an adverse effect on
AT&T, then  Supplier shall not settle such claim without the consent of AT&T,
and AT&T shall not unreasonably withhold or delay its consent.

 

e.   AT&T has no duty to indemnify, hold harmless or defend Supplier against any
Loss arising from or in connection with, resulting from, or relating to this
Agreement or the performance of any Party to this Agreement.

 

f.    Supplier shall bring no claim or action for indemnification, contribution,
or subrogation against AT&T, its Affiliates, or their agents or employees, nor
shall Supplier implead any of them in any action brought by another, based on
injury to the person or death arising out or relating to Supplier’s performance
under this Agreement. If, through any such action, Supplier ever acquires a lien
on a judgment against AT&T, its Affiliates, or their agents or employees, then
Supplier shall assign such lien to AT&T. Supplier waives any immunity from
indemnification that Supplier may hold, by virtue of Supplier’s compliance with
its workers’  compensation obligations in any jurisdiction, even if such
immunity arises under the  constitution or statutes of such jurisdiction (such
as, for example, Section 35, Article II, of the  Ohio Constitution and Sections
4123.74 and 4123.741 of the Ohio Revised Code).

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

17

--------------------------------------------------------------------------------


 

3.17 Information

 

a.              In the performance of its obligations under this Agreement.
either Party (“Receiving Party”) may receive or have access to Information
owned, controlled or disclosed by the other Party (“Disclosing Party”),
including Information provided under a separate nondisclosure agreement prior to
executing this Agreement. No Information furnished by either Party to the other
Party in connection with this Agreement shall be considered to be confidential
or proprietary unless it is conspicuously marked as such. Unless such
Information was previously known to the Receiving Party free of any obligation
to keep such Information confidential, or has been or is subsequently made
public by the Disclosing Party or a third party, without violating a
confidentiality obligation, such Information shall be kept confidential by the
Receiving Party, shall be used only in performing under this Agreement, shall be
disclosed solely to its employees, officers, contractors and agents with a need
to know such Information for purposes of this Agreement and may not be used: for
other purposes, except as may be agreed upon between both Parties in writing.
Neither Party is granted any rights or license to the other Party’s Information.
Each Party shall use the same degree of care to prevent disclosure to others as
used with respect to a Party’s own proprietary or confidential Information. All
copies of such Information, in written, graphic or other tangible form, shall be
returned to Disclosing Party upon the earlier of (i) the Disclosing Party’s
request or (ii) upon Termination, Cancellation, or expiration of this Agreement.
All copies of such Information in intangible form, such as electronic records,
including electronic mail, shall be destroyed upon the earlier of (i) the
Disclosing Party’s request or (ii) upon Termination, Cancellation, or expiration
of this Agreement, and the Receiving Party shall certify to the Disclosing Party
the destruction of all intangible copies of such Information.

 

b.              Supplier understands and agrees that any and all field trial
results prepared by AT&T are and shall remain the property of AT&T and are
hereby considered AT&T’s proprietary Information. Therefore, it shall be AT&T’s
option, in its sole discretion, to furnish Supplier copies of such documents or
to discuss such documents with Supplier. Supplier’s use of field trial reports
furnished by AT&T shall be governed by the Publicity Section in addition to the
provisions contained in this Information Section.

 

c.               Notwithstanding anything else in this Agreement, no
installation, operation, repair, or maintenance Information of Supplier that
pertain to the Material and Services that are the subject of this Agreement
shall be considered to be proprietary or confidential, and AT&T may disclose
such Information to others for the purpose of installing, operating, repairing,
replacing, removing and maintaining the Material for which it was initially
furnished.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

18

--------------------------------------------------------------------------------


 

3.18 Infringement

 

a.   Supplier shall indemnify, hold harmless and defend AT&T, its Affiliates,
and their agents against any Loss arising from or relating to:

 

1.              any infringement of any patent, copyright, trade mark, service
mark, mask work, or other protected intellectual property right resulting from
AT&T’s receipt or normal use of Materials and Services provided by Supplier; and

 

2.              any misappropriation of any trade secret or private information
resulting from AT&T’s receipt or normal use of Materials and Services provided
by Supplier.

 

b.   “Loss” is defined in the Section entitled “Indemnity” and, for purposes of
this Section, also includes statutory damages and enhanced damages for willful
infringement.

 

c.   If an injunction is issued against AT&T’s use of such Materials or
Services, or if, in Supplier’s judgment, such Materials or Services are likely
to become the subject of a claim of infringement, Supplier, at its own expense,
shall also:

 

1.              procure for AT&T the right to continue using such Materials, or
Services; or

2.              after consultation with AT&T, provide modified or replacement
Materials or Services that are substantially similar and functionally equivalent
but non-infringing Materials or Services; or

3.              if it is impracticable for Supplier to perform either of those
obligations in c.1 or c.2, then upon demand from AT&T, Supplier shall

 

i                    cause the infringing Materials to be removed from AT&T’s
location; and

 

ii                refund all fees and charges previously paid by AT&T for the
purchase, use, or maintenance of the Materials and Services.

 

d.   AT&T has no obligation to pay Supplier any charges for the purchase, use,
or maintenance of Materials or Services after the time when AT&T ceases to use
them by reason of actual or claimed infringement.

 

e.   Supplier shall defend AT&T against third-party infringement or
misappropriation claims, demands, suits, or causes of action as provided in the
Section entitled “Indemnity”.

 

3.19 Insurance

 

a.              With respect to Supplier’s performance under this Agreement, and
in addition to Supplier’s obligation to indemnify, Supplier shall at its sole
cost and expense:

 

i.                  maintain the insurance coverages and limits required by this
Section and any additional insurance and/or bonds required by law:

 

1.              at all times during the term of this Agreement and until
completion of all Work associated with this Agreement, whichever is later; and

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

19

--------------------------------------------------------------------------------


 

2.              with respect to any coverage maintained in a “claims-made”
policy, for two (2) years following the term of this Agreement or completion of
all Work associated with this Agreement, whichever is later. If a “claims-made”
policy is maintained, the retroactive date must precede the commencement of Work
under this Agreement;

 

ii.               require each subcontractor who may perform Work under this
Agreement or enter upon the Work site to maintain coverages, requirements, and
limits at least as broad as those listed in this Section from the time when the
subcontractor begins Work, throughout the term of the subcontractor’s Work and,
with respect to any coverage maintained on a “claims-made” policy, for two
(2) years thereafter;

 

iii.            procure the required insurance from an insurance company
eligible to do business in the state or states where Work will be performed and
having and maintaining a Financial Strength Rating of “A-” or better and a
Financial Size Category of “VII” or better, as rated in the A.M. Best Key Rating
Guide for Property and Casualty Insurance Companies, except that, in the case of
Workers’ Compensation insurance, Supplier may procure insurance from the state
fund of the state where Work is to be performed; and

 

iv.           deliver to AT&T certificates of insurance stating the types of
insurance and policy limits. Supplier shall provide or will endeavor to have the
issuing insurance company provide at least thirty (30) days advance written
notice of cancellation, non-renewal, or reduction in coverage, terms, or limits
to AT&T. Supplier shall deliver such certificates:

 

1.              prior to execution of this Agreement and prior to commencement
of any Work;

2.              prior to expiration of any insurance, policy required in this
Section; and

3.              for any coverage maintained on a “claims-made” policy, for two
(2) years following the term of this Agreement or completion of all Work
associated with this Agreement, whichever is later.

 

b.     The Parties agree that:

 

i.                  the failure of AT&T to demand such certificate of insurance
or failure of AT&T to identify a deficiency will not be construed as a waiver of
Supplier’s obligation to maintain the insurance required under this Agreement;

 

ii.               the insurance required under this Agreement does not represent
that coverage and limits will necessarily be adequate to protect Supplier, nor
be deemed as a limitation on Supplier’s liability to AT&T in this Agreement;

 

iii.            Supplier may meet the required insurance coverages and limits
with any combination of primary and Umbrella/Excess liability insurance; and

 

iv.           Supplier is responsible for any deductible or self-insured
retention.

 

c.     The insurance coverage required by this Section includes:

 

i                     Workers’ Compensation insurance with benefits afforded
under the laws of any state in which the Work is to be performed and Employers
Liability insurance with limits of at least.

 

[*****] for Bodily Injury - each accident

 

[*****] for Bodily Injury by disease — policy limits

 

[*****] for Bodily Injury by disease — each employee

 

To the fullest extent allowable by Law, the policy must include a waiver of
subrogation in favor of AT&T, its Affiliates, and their directors, officers and
employees.

 

In states where Workers’ Compensation insurance is a monopolistic state-run
system, Supplier shall add Stop Gap Employers Liability with limits not less
than [*****] each accident or disease.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

--------------------------------------------------------------------------------

*****    Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 

20

--------------------------------------------------------------------------------

 

ii.               Commercial General Liability insurance written on Insurance
Services Office (ISO) Form CG 00 01 12 04 or a substitute form providing
equivalent coverage, covering liability arising from premises, operations,
personal injury, products/completed operations, and liability assumed under an
insured contract (including the tort liability of another assumed in a business
contract) with limits of at least:

 

[*****] General Aggregate limit

 

[*****] each occurrence limit for all bodily injury or property damage incurred
in any one (1) occurrence

 

[*****] each occurrence limit for Personal Injury and Advertising Injury

 

[*****] Products/Completed Operations Aggregate limit

 

[*****] each occurrence limit for Products/Completed Operations

 

[*****] Damage to Premises Rented to You (Fire Legal Liability)

 

The Commercial General Liability insurance policy must:

 

1.                   include AT&T, its Affiliates, and their directors,
officers, and employees as Additional Insureds. Supplier shall provide a copy of
the Additional Insured endorsement to AT&T. The Additional Insured endorsement
may either be specific to AT&T or may be “blanket” or “automatic” addressing any
person or entity as required by contract. A copy of the Additional Insured
endorsement must be provided within sixty (60) days of execution of this
Agreement and within sixty (60) days of each Commercial General Liability policy
renewal;

 

2.                   include a waiver of subrogation in favor of AT&T, its
Affiliates, and their directors, officers and employees; and

 

3.                   be primary and non-contributory with respect to any
insurance or self-insurance that is maintained by AT&T.

 

iii.            Business Automobile Liability insurance with limits of at least
[*****] each accident for bodily injury and property damage, extending to all
owned, hired, and non-owned vehicles.

 

iv.           Umbrella/Excess Liability insurance with limits of at least
[*****] each occurrence with terms and conditions at least as broad as the
underlying Commercial General Liability, Business Auto Liability, and Employers
Liability policies. Umbrella/Excess Liability limits will be primary and
non-contributory with respect to any insurance or self-insurance that is
maintained by AT&T.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

--------------------------------------------------------------------------------

*****    Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 

21

--------------------------------------------------------------------------------


 

3.20 Invoicing and Payment

 

a.                        Supplier shall render a correct invoice in duplicate
promptly after completing Delivery of all Material or Services required by the
Order (unless the Order or an Appendix specifies that Supplier may submit
invoices for progress payments prior to Acceptance, as provided below). The
invoice must specify in detail (i) quantities of each ordered item, (ii) unit
prices of each ordered item, (iii) whether the item is taxable and the amount of
tax per item, (iv) item and commodity codes, (v) total amounts for each item,
(vi) total amount of applicable sales or use taxes, (vii) discounts, (viii)
shipping charges (if any, unless shipment is FOB Origin), (ix) total amount due,
and (x) Software right-to-use fees as either “initial operating system license”
or “other.” Except as provided in the provision for progress payments, AT&T
shall pay Supplier within forty-five (45) days after Acceptance (as determined
under the Section entitled “Delivery, Performance and Acceptance”). If AT&T
disputes any invoice rendered or amount paid, AT&T shall so notify Supplier. The
Parties shall use their best efforts to resolve invoicing and payment disputes
expeditiously, and AT&T is not obligated to make any payment against a disputed
or incorrect invoice until the dispute is resolved or the error corrected.
Invoices received by AT&T more than one (1) year after the Delivery of Material
or Services are untimely and AT&T has no obligation to pay such invoices.

 

b.                        Invoices for or including freight charges must be
accompanied by legible copies of prepaid freight bills, express receipts or
bills of lading supporting the invoice amounts. Such invoices must include
(i) carrier’s name, (ii) date of shipment, (iii) number of pieces, (iv) weight,
and (v) freight classification.

 

c.                         AT&T may deduct any setoff or recoupment claims that
it or its Affiliates may have against Supplier from amounts due or to become due
to Supplier, whether under this Agreement or otherwise. Supplier shall pay any
amount due to AT&T or its Affiliates that is not applied against the invoiced
amounts within thirty (30) days after written demand by AT&T.

 

d.                        If an Order or an Appendix specifies that Supplier may
submit invoices for progress payments prior to Acceptance, Supplier is permitted
to submit invoices at the end of each month and AT&T shall make progress
payments to Supplier forty-five (45) days after receipt of such invoices. Such
progress payments are not to exceed ninety percent (90%) of the price of
satisfactorily completed Work at the time of billing, as determined by AT&T.
Supplier shall earmark and apply such progress payments to expenses incurred for
Services or Material used in performance of the Order for AT&T.

 

3.21 Licenses and Patents

 

AT&T does not grant Supplier any license, whether express or implied, under any
patent, copyright, trademark, or other intellectual property, in this Agreement.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

22

--------------------------------------------------------------------------------


 

3.22 Limitation of Damages

 

In no event is AT&T liable to Supplier for any consequential or incidental
damages, however caused, based on any theory of liability.

 

3.23 Most Favored Customer

 

Supplier represents and warrants that all prices, benefits, warranties and other
terms and conditions in this Agreement are and, during the term of this
Agreement, will continue to be no less favorable to AT&T than those currently
being offered or that will be offered by Supplier to any of its similarly
situated customers. Supplier shall review and have an officer of its company
certify its compliance with this Section to AT&T semi-annually. This
certification shall be sent to AT&T’s addressee listed under the Section,
Notices.

 

3.24 Non-Exclusive Market

 

This Agreement does not grant Supplier any right or privilege to provide to AT&T
any Material and Serviced of the type described in or purchased under this
Agreement. Except for obligations arising under an Order, this Agreement does
not obligate AT&T to purchase or license any such Material or Services. AT&T may
contract with other manufacturers and vendors for the procurement or trial of
Material and Services comparable to those described in or purchased under this
Agreement, and AT&T may itself perform such Services.

 

3.25 Notices

 

a.              Each Party giving or making any notice, consent, request,
demand, or other communication (each, a “Notice”) pursuant to this Agreement
must give the Notice in writing and use one of the following methods, each of
which for purposes of this Agreement is a writing: in person; first class mail
with postage prepaid; Express Mail, Registered Mail, or Certified Mail (in each
case, return receipt requested and postage prepaid); internationally recognized
overnight courier (with all fees prepaid); facsimile; or email. If Notice is
given by e-mail, it must be confirmed by a copy sent by any one of the other
methods. Each Party giving Notice shall address the Notice to the appropriate
person (the “Addressee”) at the receiving Party at the address listed below:

 

Bachman NGV, Inc. dba BAF Technologies

 

[*****]

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

--------------------------------------------------------------------------------

*****    Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 

23

--------------------------------------------------------------------------------


 

AT&T

 

[*****]

 

b.              A Notice is effective only if the Party giving notice has
complied with the foregoing requirements of this Section and the Addressee has
received the notice. A Notice is deemed to have been received as follows:

 

1.              If a Notice is delivered by first class mail, five (5) days
after deposit in the mail;

 

2.              If a Notice is furnished in person, or sent by Express Mail,
Registered Mail, or Certified Mail, or internationally recognized overnight
courier, upon receipt as indicated by the date on the signed receipt;

 

3.              If a Notice is sent by facsimile, upon receipt, by the Party
giving or making the Notice, of an acknowledgment or transmission report
generated by the machine from which the facsimile was sent, indicating that the
facsimile was sent in its entirety to the Addressee’s facsimile number; and

 

4.              If a Notice is sent by e-mail, upon successful transmission to
the receiving machine, if such Notice is sent in time to allow it to be
accessible by the Addressee before the time allowed for giving such notice
expires, and a confirmation copy is sent by one of the other methods.

 

c.               The addresses and facsimile and telephone numbers to which
notices or communications may be given to the Addressees of either Party may be
changed by written notice given by such Party to the other pursuant to this
Section.

 

3.26 Order of Precedence

 

The terms of this Agreement govern all Orders for Materials and Services that
AT&T may place with Supplier while this Agreement remains in effect. The Parties
may not vary or supplement the terms of this Agreement, in connection with any
Order, except by Special Terms and Conditions that both Parties have agreed
upon. When Special Terms and Conditions are included in an Order and agreed
upon, such take precedence over any inconsistent term of this Agreement, but
only with reference to the transaction governed by that Order, and Special Terms
and Conditions in an Order have no other force or effect. This Agreement
supersedes all other pre-printed or standardized provisions that may otherwise
appear in any other paper or electronic record of either Party (such as
standards terms on order forms, advance shipping notices, invoices, time sheets,
packages, shrink wrap terms, and click wrap terms).

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

--------------------------------------------------------------------------------

*****    Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 

24

--------------------------------------------------------------------------------


 

3.27 Orders

 

AT&T may order Material and Services by submitting Orders in connection with
this Agreement that are substantially in the form of Appendix J, specifying the
following information:

 

1.              A description of the Services and Material, including any
numerical/alphabetical identification referenced in the applicable price list;

 

2.              The Delivery Date;

 

3.              The applicable price(s);

 

4.              The location at which the Material is to be Delivered, or the
site where Services will be rendered;

 

5.              The location to which invoices are to be sent for payment;

 

6.              AT&T’s Order number; and

 

7.              The name of the Affiliate ordering Materials and Services.

 

3.28 Price

 

a.              Supplier shall furnish Material and Services at the prices set
forth in Appendix B, or pursuant to firm prices quoted by Supplier for such
Material and Services, whichever prices are lower. The prices for all Material
and Services in Appendix B are subject to decrease by a writing signed by both
Parties, but, if Supplier at any time makes a general price decrease, Supplier
shall promptly notify AT&T in writing and extend such decrease to AT&T effective
on the date of such general price decrease. The prices in Appendix B are not
subject to increase during the term of this Agreement.

 

b.              Supplier shall strive to proactively reduce its costs and
corresponding prices for Material and Services as charged to AT&T by at least
five percent (5%) each calendar year, through the use of improved processes,
supply chain economies and other cost reduction methods.

 

3.29 Publicity

 

Supplier shall not use AT&T’s or its Affiliates’ names or any language,
pictures, trademarks, service marks or symbols which could, in AT&T’s judgment,
imply AT&T’s or its Affiliates’ identity or endorsement by AT&T, its Affiliates
or any of its employees in any (i) written, electronic or oral advertising or
presentation or (ii) brochure, newsletter, book, electronic database or other
written matter of whatever nature, without AT&T’s prior written consent
(hereafter the terms in subsections (i) and (ii) of this Section shall be
collectively referred to as “Publicity Matters”). Supplier must submit to AT&T
for written approval, prior to publication, all Publicity Matters that mention
or display AT&T’s or its Affiliates’ names, trademarks or service marks, or that
contain any symbols, pictures or language from which a connection to said names
or marks may be inferred or implied.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

25

--------------------------------------------------------------------------------


 

3.30 Quality Assurance

 

a.                                      In addition to its obligations under the
Section entitled “Warranty,” Supplier represents and warrants that:

 

1.                                      all processes utilized to produce
Material and provide Services are controlled and adequate to Deliver consistent
with Specifications and this Agreement;

 

2.                                      Supplier has evaluated the process
controls of its subcontractors and vendors and has determined that they are
adequate to Deliver Materials and Services consistent with Specifications and
this Agreement; and

 

3.                                      Supplier to ensure that all Material and
Services are subjected to the above-mentioned processes controls.

 

For information purposes only, excellent Quality Management System guidance can
be found in TL 9000 and ISO 9001:2000. Copies of ISO 9001:2000 may be ordered
through the American Society for Quality at 800.248.1946. Copies of TL 9000
Handbooks may be ordered through the QuEST Forum web site at www.questforum.org.
Select the ‘Resources’ link from the QuEST forum home page, which will direct
you to the TL 9000 Handbooks purchase page.

 

b.                                      Throughout the term of this Agreement,
Supplier shall periodically evaluate the process controls to verify whether each
is still adequate to Deliver Material and Services consistent with
Specifications and this Agreement. AT&T reserves the right to request a review
of such process controls throughout the term of this Agreement.

 

c.                                       If Supplier or AT&T, at any time during
the Term of this Agreement, determines that the process controls are
insufficient to meet the obligations herein, then at no additional charge to
AT&T, Supplier shall:

 

1.                                      provide to AT&T a quality plan to remedy
such insufficient Quality Process. Such quality plan shall include the following
information, in detail:

 

i.                  a schedule for achieving an adequate Quality Process;

ii.               the actions that will achieve and remedy such insufficiencies;

 

2.                                      Should remedy efforts described above
fail to address insufficiencies within thirty (30) days of Supplier’s remedy
efforts described above or upon AT&T’s notification to Supplier that remedy
efforts are insufficient, whichever is earlier, or within a time period as
mutually agreed, Supplier shall engage a third party consultant to perform
quality control or quality assurance activities. Supplier shall provide AT&T or
AT&T’s agent with notice of such engagement, including the name of the third
party consultant, and shall provide AT&T or AT&T’s agent with cooperative
assistance to such consultant.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

26

--------------------------------------------------------------------------------


 

d.                                      If requested by AT&T Supplier shall:

 

1. provide performance measurements periodically that demonstrate compliance
with the Specifications and this Agreement.

2. The Parties shall mutually agree upon appropriate performance measurements.

 

e.                                       Nothing contained in this Clause,
“Quality Assurance,” will diminish Supplier’s obligation to deliver Material and
perform Services in conformance to Supplier’s obligations in this Agreement.

 

3.31 Records and Audits

 

Supplier shall:

 

a.              Maintain complete and accurate records related to the Material
and Services provided by Supplier to AT&T (including records of all amounts
billable to and payments made by AT&T, and other financial records, in
accordance with generally accepted accounting principles), in a format that will
permit audit;

 

b.              Retain such records and reasonable billing detail for a period
of at least three years from the date of final payment for Material and
Services;

 

c.               Provide reasonable supporting documentation to AT&T concerning
any disputed invoice amount within thirty (30) calendar days after receipt of
written notification of such dispute; and

 

d.              Permit AT&T and its authorized representatives to inspect and
audit Supplier’s records related to the Material and Services. Should AT&T
request an audit, Supplier shall make available any pertinent records and files
to AT&T and its authorized representative during normal business hours at no
additional charge.

 

3.32 Severability

 

If any provision of this Agreement or any Order is determined to be invalid,
illegal, or unenforceable, the Parties agree the remaining provisions of this
Agreement or such Order shall remain in full force if both the economic and
legal substance of the transactions contemplated by this Agreement or such Order
are not affected it any manner that is materially adverse to either Party by
severing the provision determined to be invalid, illegal, or unenforceable.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

27

--------------------------------------------------------------------------------


 

3.33 Survival of Obligations

 

Obligations and rights under this Agreement or an Order, which by their nature
would reasonably continue beyond the Termination, Cancellation or expiration of
this Agreement or an Order (including those in the Sections entitled “Compliance
with Laws,” “Information,” “Indemnity,” “Infringement,” “Insurance,”
“Publicity,” and “Warranty”) will survive the Termination, Cancellation or
expiration of this Agreement or such Order.

 

3.34 Taxes

 

a.              Supplier shall invoice AT&T the amount of any federal excise
taxes and state and local sales taxes imposed upon the sale of Material and
provision of Services under this Agreement. All such taxes must be stated as
separate items on a timely invoice listing the taxing jurisdiction imposing the
tax. Installation, labor and other non-taxable charges must be separately
stated. AT&T shall pay all applicable taxes to Supplier that are stated on and
at the time the Material or Services invoice is submitted by Supplier. Supplier
shall remit taxes to the appropriate taxing authorities. Supplier shall honor
tax exemption certificates, and other appropriate documents, which AT&T may
submit, pursuant to relevant tax provisions of the taxing jurisdiction providing
the exemption.

 

b.              Supplier shall pay any penalty, interest, additional tax, or
other charge that may be levied or assessed as a result of the delay or failure
of Supplier, for any reason, to pay any tax or file any return or information
required by law, rule or regulation or by this Agreement to be paid or filed by
Supplier.

 

c.               Upon AT&T’s request, the Parties shall consult with respect to
the basis and rates upon which Supplier shall pay any taxes or fees for which
AT&T is obligated to reimburse Supplier under this Agreement. If AT&T determines
that in its opinion any such taxes or fees are not payable, or should be paid on
a basis less than the full price or at rates less than the full tax rate, AT&T
shall notify Supplier in writing of such determinations, Supplier shall make
payment in accordance with such determinations, and AT&T shall be responsible
for such determinations. If collection is sought by the taxing authority for a
greater amount of taxes than that so determined by AT&T, Supplier shall promptly
notify AT&T. If AT&T desires to contest such collection, AT&T shall promptly
notify Supplier. Supplier shall cooperate with AT&T in contesting such
determination, but AT&T shall be responsible and shall reimburse Supplier for
any tax, interest, or penalty in excess of AT&T’s determination.

 

d.              If AT&T determines that in its opinion it has reimbursed
Supplier for any taxes in excess of the amount that AT&T is obligated to
reimburse Supplier, AT&T and Supplier shall consult to determine the appropriate
method of recovery of such excess reimbursements. Supplier shall credit any
excess reimbursements against tax reimbursements or other payments due from AT&T
if and to the extent Supplier can make corresponding adjustments to its payments
to the relevant tax authority. At AT&T’s request, Supplier shall timely file any
claims for refund and any other documents required to recover any other excess
reimbursements, and shall promptly remit to AT&T all such refunds and interest
received.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

28

--------------------------------------------------------------------------------


 

e.               If any taxing authority advises Supplier that it intends to
audit Supplier with respect to any taxes for which AT&T is obligated to
reimburse Supplier under this Agreement, Supplier shall (i) promptly so notify
AT&T, (ii) afford AT&T an opportunity to participate on an equal basis with
Supplier in such audit with respect to such taxes and (iii) keep AT&T fully
informed as to the progress of such audit. Each Party shall bear its own
expenses with respect to any such audit, and the responsibility for any
additional tax, interest or penalty resulting from such audit is to be
determined in accordance with the applicable provisions of this Taxes Section.
Supplier’s failure to comply with the notification requirements of this Taxes
Section will relieve AT&T of its responsibility to reimburse Supplier for taxes
only if Supplier’s failure materially prejudiced AT&T’s ability to contest
imposition or assessment of those taxes.

 

f.                In addition to its rights under Subsections c., d., and e.
above with respect to any tax or tax controversy covered by this Taxes Section,
AT&T is entitled to contest, pursuant to applicable law and tariffs, and at its
own expense, any tax previously invoiced that it is ultimately obligated to pay.
AT&T is entitled to the benefit of any refund or recovery of amounts that it has
previously paid resulting from such a contest. Supplier shall cooperate in any
such contest, but AT&T shall pay all costs and expenses incurred in obtaining a
refund or credit for AT&T.

 

g.               If either Party is audited by a taxing authority or other
governmental entity in connection with taxes under this Taxes Section, the other
Party shall reasonably cooperate with the Party being audited in order to
respond to any audit inquiries in an appropriate and timely manner, so that the
audit and any resulting controversy may be resolved expeditiously.

 

h.              AT&T and Supplier shall reasonably cooperate with each other
with respect to any tax planning to minimize taxes. The degree of cooperation
contemplated by this section is to enable any resulting tax planning to be
implemented and includes, but is not limited to: (i) Supplier’s installing and
loading all of the Software licensed by AT&T, and retaining possession and
ownership of all tangible personal property, (ii) Supplier installing, loading
and/or transferring the Software at a location selected by AT&T, and
(iii) Supplier Delivering all of the Software in electronic form. AT&T shall
bear all reasonable external (paid to third parties), additional expenses
incurred by Supplier to comply with the provisions of this subsection, but
AT&T’s advance written consent is required whenever these expenses for any
Software item or update are expected to exceed two thousand dollars ($2,000) or
one percent (1%) of the cost of the item or update, whichever is less.
Supplier’s cooperation is not an agreement with, or guarantee of, the taxability
or non-taxability of the transaction.

 

3.35 Third Party Administrative Services

 

Supplier acknowledges that a third party administrator will perform certain
administrative functions for AT&T in relation to this Agreement. Such
administrative functions may include:

 

a.              Collecting and verifying certificates of insurance;

b.              Providing financial analysis;

c.               Verifying certifications under the Section entitled
“Utilization of Minority, Women, and Disabled Veteran Owned Business
Enterprises”; and

d.              Collecting and verifying Supplier profile information.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

29

--------------------------------------------------------------------------------


 

Supplier shall cooperate with such third party administrator in its performance
of such administrative functions and shall provide such data as from time to
time the third party administrator may request. Further, notwithstanding any
other provision of this Agreement, Supplier agrees that AT&T may provide
confidential Information regarding Supplier to such third party administrator.
Supplier agrees to pay the third party administrator an annual fee for the
performance of these administrative functions, which annual fee shall pot exceed
three hundred dollars ($300.00) and a one time set-up fee of thirty dollars
($30.00).

 

3.36 Title and Risk

 

Title to Material purchased, but not to Material licensed, and risk of loss pass
to AT&T when possession of the Material passes, in the United States of America,
(i) from Supplier or its intermediary to the carrier, if and when this Agreement
or an Order requires Supplier to ship freight collect, and (ii) from the carrier
to AT&T, if and when the applicable Order requires Supplier to prepay for
shipment. If any other shipment term is specified in the Order, or if this
Agreement or an Order calls for Supplier to perform additional Services at
destination (such as installation, configuration, or modification), then both
title and risk of loss to the Material pass to AT&T when both the Material and
the additional Services are Accepted by AT&T.

 

3.37 Transaction Costs

 

Except as expressly provided in this Agreement or an Order, each Party shall
bear its own fees and expenses (including the fees and expenses of its agents,
representatives, attorneys, and accountants) incurred in connection with the
negotiation, drafting, execution, and performance of this Agreement and the
transactions it contemplates.

 

3.38 Utilization of, Minority, Women, and Disabled Veteran Owned Business
Enterprises

 

a.              It is the policy of AT&T that minority, women, and disabled
veteran owned business enterprises (“MWDVBEs”) shall have the maximum
practicable opportunity to participate in the performance of contracts.

 

b.              Supplier shall make good faith efforts to carry out this policy
in the award of subcontracts, distribution agreements, resale agreements, and
other opportunities for MWDVBE participation. In furtherance of those efforts,
and not as a limitation, Supplier shall submit annual participation plans, at
the time of contract execution and each subsequent year by January 7,
establishing Supplier’s goals for the year for participation by minority owned
business enterprises (“MBE”), women owned business enterprises (“WBE”) and
disabled veteran business enterprises (“DVBE”), with “participation” expressed
as a percentage of aggregate estimated annual purchases by AT&T and its
Affiliates for the coming year under this Agreement. Supplier shall include
specific and detailed plans for achieving its goals in each participation plan.
Supplier’s participation goals for the first year (that is, the calendar year
that ends on December 31 next following the effective date of this Agreement)
are: 15% annual MBE participation; 5% annual WBE participation; and 1.5% annual
DVBE participation. Supplier’s participation plan for the first year is attached
to and incorporated into this Agreement as Appendix G.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

30

--------------------------------------------------------------------------------

 

c.     By the fourteenth day following the close of each calendar quarter,
Supplier shall report actual results of its efforts to meet its goals during the
preceding calendar quarter to AT&T’s Prime Supplier Program Manager, using the
form attached to this Agreement as Appendix H. Supplier shall submit separate
reports for AT&T and each Affiliate making purchases under this Agreement. When
reporting its results, Supplier shall count only expenditures with MWDVBEs that
are certified as MBE, WBE, or DVBE firms by certifying agencies that are
recognized by AT&T, as listed on Appendix G. In particular, when reporting
results for expenditures by Affiliates identified as “California Affiliates” in
Appendix G, Supplier shall count only expenditures (i) with MBE and WBE firms
certified by the California Public Utilities Commission Supplier Clearinghouse
(“CPUCC”) and (ii) with DVBE firms certified by the Office of Small Business and
DVBE Certification (“OSDBC”) of the California Department of General Services.

 

d.     Supplier shall inform prospective MBE, WBE, and DVBE subcontractors of
their opportunities to apply for certification from the agencies listed in
Appendix G. In particular, Supplier shall inform MBE and WBE firms certified by
agencies other than the CPUCC and the DVBE firms certified by agencies other
than the OSDBC of the procedures for applying for an additional certification
from the OSDBC and the CPUCC.

 

e.     The extent to which suppliers (a) set challenging goals in their annual
participation plans and (b) succeed in exceeding the goals that they have set
are factors that AT&T may consider favorably when deciding to extend or renew
expiring agreements, to apportion orders among competing suppliers under
existing agreements, and to award new business in competitive bidding.

 

f.      Supplier’s obligations under this Section are not a limitation of any
obligations that Supplier may have under other provisions of this Agreement,
including the Section entitled “Government Contract Provisions”.

 

3.39 Warranty

 

a.     Supplier warrants (i) that Material furnished hereunder will be new;
merchantable; free from defects in design, material and workmanship; fit and
sufficient for the purposes intended by AT&T; free from all security interests,
liens and encumbrances; (ii) that Supplier conveys good title to Material sold,
and that transfer of title to AT&T is rightful title, and (iii) that Material
furnished hereunder shall strictly conform to and perform in accordance with
applicable Specifications, drawings, models and samples. In addition, if
Material comes subject to one or more warranties provided by third party
manufacturers or vendors to Supplier (“OEM warranties”), Supplier warrants that
it has the authority to assign, and does assign such OEM warranties to AT&T.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

31

--------------------------------------------------------------------------------


 

b.     Supplier warrants that Services provided hereunder will be performed in a
first-class, professional manner, in strict compliance with the Specifications,
and with the care, skill and diligence, and in accordance with the applicable
standards, currently recognized in Supplier’s profession or industry.

 

c.     Supplier warrants that neither the Material nor the Services will
infringe any patent, copyright or other intellectual property right. The
foregoing warranties are in addition to all other warranties, express, implied,
or statutory.

 

d.     If the Parties have identified a System on which Software will operate,
Supplier warrants that Software will perform on and be compatible with such
System and operate satisfactorily in the System environment specified in the
applicable Order. “System” means the Hardware, operating system and application
Software, interfaces, and databases that interact with such Software.

 

e.     Supplier warrants that all Material provided to AT&T hereunder shall be
tested prior to Delivery to ensure that all Material is in strict compliance
with the Specifications, and that Material will not contain Harmful Code or
Vulnerabilities at any time. Testing will include complete regression and
interaction testing and load, unit and integration testing when applicable.

 

f.      All warranties will survive inspection, Acceptance, payment and use. The
warranty period for Material and Services shall be the longer of the warranty
period stated in the Order, the Specifications, the applicable OEM’s warranty,
or one (1) year. The warranty period in all cases shall commence upon Acceptance
by AT&T.

 

g.     If at any time during the warranty period for Material or Services AT&T
believes there is a breach of any warranty, AT&T will notify Supplier setting
forth the nature of such claimed breach. At AT&T’s option, Supplier shall either
(i) repair or replace the Material or reperform the Services so as to correct
the breach of warranty at no cost to AT&T, (ii) accept the return of the
Material and provide AT&T with a full refund for the defective Materials or
Services; or (iii) credit AT&T with a mutually agreeable reduction in the Price
of the defective Materials and Services. Supplier shall bear all transportation
costs and risk of loss and damage in transit with respect to all Materials
returned for repair, replacement, or refund, and with respect to all repaired or
replacement Materials provided to AT&T, and all repaired and replacement
Materials are warranted as provided in this Section. If AT&T elects to have
Supplier repair or replace the Material or reperform the Services so as to
correct the breach of warranty, and Supplier fails to do so, then, in addition
to its other remedies under the law, this Agreement or an Order, AT&T may itself
repair the Material or correct the Services, or engage a third party to do so,
in either case at Supplier’s expense.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

32

--------------------------------------------------------------------------------


 

3.40 Work Done By Others

 

If any part of Supplier’s Work is dependent upon work performed by others or
subcontracted consistent with the terms herein, Supplier shall inspect and
promptly report to AT&T any defect that renders such other work unsuitable for
Supplier’s proper performance. Supplier’s silence shall constitute approval of
such other work as fit, proper and suitable for Supplier’s performance of its
Work. Any use of a subcontractor must be approved by AT&T before commencement of
the Work. Where a portion of the Work is approved to be subcontracted, Supplier
remains fully responsible for performance thereof and shall be responsible to
AT&T for the acts and omissions of any subcontractor. Supplier shall require all
subcontractors performing work for Supplier or who may enter upon the Work site
to maintain the same insurance requirements as those set forth in the Insurance
Section of this Agreement. Nothing in this Agreement shall create any
contractual obligation nor other liability of AT&T to any subcontractor or its
employees. Supplier agrees to bind every subcontractor to the terms of this
Agreement and, specifically, to compliance with the Insurance Section of this
Agreement.

 

4.0 Special Terms

 

4.1 Access

 

a.     When appropriate, Supplier shall have reasonable access to AT&T’s
premises during normal business hours, and at such other times as may be agreed
upon by the Parties to enable Supplier to perform its obligations under this
Agreement. Supplier shall coordinate such access with AT&T’s designated
representative prior to visiting such premises. Supplier will ensure that only
persons employed by Supplier or subcontracted by Supplier will be allowed to
enter AT&T’s premises. If AT&T requests Supplier or its subcontractor to
discontinue furnishing any person provided by Supplier or its subcontractor from
performing Work on AT&T’s premises, Supplier shall immediately comply with such
request. Such person shall leave AT&T’s premises immediately and Supplier shall
not furnish such person again to perform Work on AT&T’s premises without AT&T’s
written consent. The Parties agree that, where required by governmental
regulations, Supplier will submit satisfactory clearance from the U.S.
Department of Defense and/or other federal, state or local authorities.

 

b.     AT&T may require Supplier or its representatives, including employees and
subcontractors, to exhibit identification credentials, which AT&T may issue to
gain access to AT&T’s premises for the performance of Services. If, for any
reason, any Supplier representative is no longer performing such Services,
Supplier shall immediately inform AT&T. Notification shall be followed by the
prompt delivery to AT&T of the identification credentials, if issued by AT&T.
Supplier agrees to comply with AT&T’s corporate policy requiring Supplier or its
representatives, including employees and subcontractors, to exhibit their
company photo identification in addition to the AT&T issued photo identification
when on AT&T’s premises.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

33

--------------------------------------------------------------------------------


 

c.     Supplier shall ensure that its representatives, including employees and
subcontractors, while on or off AT&T’s premises, will perform Work which
(i) conform to the Specifications, (ii) protect AT&T’s Material, buildings and
structures, (iii) does not interfere with AT&T’s business operations, and
(iv) perform such Services with care and due regard for the safety, convenience
and protection of AT&T; its employees, and property and in full conformance with
the policies specified in the AT&T Code of Business Conduct, which prohibits the
possession of a weapon or an implement which can be used as a weapon (a copy of
the AT&T Code of Business Conduct is available upon request).

 

d.     Supplier shall ensure that all persons furnished by Supplier work
harmoniously with all others when on AT&T’s premises.

 

4.2 Background Checks

 

1.     Supplier, with respect to the following requirements in this
Section (collectively, “Background Checks”) and subject to any laws, rules or
regulations which may limit any Supplier action otherwise required by this
section, (i) shall make all reasonable efforts, including checking the
background, verifying the personal information and conducting a Drug Screen to
determine and verify all information necessary to represent and warrant to AT&T
that no Supplier employee, contractor or subcontractor and no employee or agent
of any Supplier contractor or subcontractor (“Supplier Person”) who Supplier
proposes to have perform any Service that permits physical, virtual or other
access to AT&T ‘s or its customer’s premises, systems, networks, or Information
(“Access”) at any time during the term of the Agreement, (a) has presented a
positive Drug Screen, (b) has been arraigned or convicted of (i) any felony,
(ii) any misdemeanor involving violence, sexually related criminal conduct,
theft or computer crimes, fraud or financial crimes, or crimes involving
unlawful possession or use of a dangerous weapon, or (c) is identified on any
government registry as a sex offender; and (ii) Supplier shall not permit any
such Person presenting a positive Drug Screen, so arraigned or convicted, or so
identified to perform any Service that permits such Access during the term of
the Agreement.

 

2.     Supplier represents and warrants to AT&T that no Supplier Person has
(i) falsified any of his or her Identification Credentials, or (ii) failed to
disclose any material information in the hiring process relevant to the
performance of any Service. Supplier shall not permit any Supplier Person who
has falsified such Identification Credentials or failed to disclose such
information to perform any Service that permits Access.

 

3.     The following definitions apply:

 

·      “Identification Credentials” includes, with respect to each Supplier
Person, his or her Social Security number, driver’s license, educational
credentials, employment history, home address, and citizenship indicia.

 

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

34

--------------------------------------------------------------------------------


 

·      “Drug Screen” means the testing for the use of illicit drugs (including
opiates, cocaine, cannabinoids, amphetamines, and phencyclidine (PCP)) of any
Supplier Person who (i) has unsupervised (or badged) physical Access to AT&T’s
or its customer’s premises, or (ii) has regular or recurring supervised physical
Access to AT&T’s or its customer’s premises for more than thirty (30) days in
the aggregate annually.

 

4.       The failure of Supplier to comply with the requirements of this
Section, and/or if any Person who fails such Background Check or who has
falsified Identification Credentials does perform any Service that permits such
Access, shall each be considered a material breach of this Agreement.
Notwithstanding any of the foregoing, exceptions for individual Supplier Persons
may be granted by AT&T on a case-by-case basis.

 

4.3 Driving Record Requirements for Supplier’s Employees

 

a.     Supplier agrees that AT&T’s driving standards are applicable to
Supplier’s employees who drive AT&T’s vehicles for any purpose including
incidental pick-up and return. AT&T reserves the right to review and monitor the
driving record of Supplier’s employees and/or request Driver License Record
reports on Supplier’s employees from the Department of Motor Vehicles or State
Department of Public Safety, at Supplier’s expense.

 

b.     Supplier’s employees shall operate AT&T’s vehicles in a safe manner and
maintain satisfactory driving records, as stipulated below. Supplier shall
ensure that employees with an unsatisfactory driving record review will not
operate AT&T’s vehicles. If Supplier’s employees with unsatisfactory driving
records are found operating AT&T’s vehicles, this Agreement may be canceled at
AT&T’s discretion in accordance with the terms of the Section, Cancellation and
Termination. During the thirty (30)-day period after AT&T has given Supplier a
notice of Agreement Cancellation or Termination, no employee of the Supplier may
drive AT&T’s vehicles unless that person has been specifically authorized by
AT&T to drive its vehicles.

 

c.     The following MUST be met (both on and off duty) to maintain a
satisfactory driving record:

 

1.     An employee must not have more than any combination of three (3) moving
violations or chargeable accidents (an accident in which the employee is charged
by a law enforcement agency as being in violation of a law or ordinance), in the
previous twenty-four (24) months.

 

2.     When a driving record review is made of an employee’s driver license
history, the record must be free of all of the violations listed in
Subparagraphs (i) through (iii), below. If any one of these violations appear on
the employee’s record during the twenty-four (24) months prior to the date of
the review, the employee will be considered to have an unsatisfactory driving
record. These violations are:

 

i.      Suspension of a driver’s license, or a record of operating a motor
vehicle without a valid license or permit,

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

35

--------------------------------------------------------------------------------


 

ii.     Conviction, guilty plea, or a plea of no contest to a charge of Driving
While Intoxicated (“DWI”), or Driving Under the Influence (“DUI”) of alcohol or
drugs, or

 

iii.    Conviction, guilty plea, or a plea of no contest to a charge of homicide
or assault arising from the operation of a motor vehicle or reckless or
dangerous driving.

 

4.4 Electronic Data Interchange (EDI)

 

a.     At the request of AT&T, the Parties shall exchange Orders, payments,
acknowledgements, invoices, remittance notices, and other records (“Data”)
electronically, in place of tangible documents. In such case, AT&T shall also
designate whether the Parties shall exchange Data by direct electronic or
computer systems communication between AT&T and Supplier, or indirectly through
third party service providers with which either Party may contract or a single
AT&T- designated third party service provider with which each Party shall
contract independently (“Provider”), to translate, forward and/or store such
Data. If the Parties exchange Data directly, they agree to exchange it in
accordance with the Telecommunications Industry Forum EDI Guidelines for use of
American National Standards Institute (ANSI) Accredited Standards Committee X12
transaction sets, unless they mutually agree to a proprietary format or another
standard such as Extensible Markup Language (XML).

 

b.     The following additional conditions apply to any such exchanges:

 

1.     Garbled Transmissions: If any Data is received in an unintelligible,
electronically unreadable, or garbled form, the receiving Party shall promptly
notify the originating Party (if identifiable from the received Data) in a
reasonable manner. In the absence of such notice, the originating Party’s record
of the contents of such Data shall control.

 

2.     Signatures: Each Party will incorporate into each EDI transmission an
electronic identification consisting of symbol(s) or code(s) (“Signature”). Each
Party agrees that any predetermined Signature of such Party included in or
affixed to any EDI transmission shall be sufficient to verify such Party
originated, “signed” and “executed” such transmission. No Party shall disclose
to any unauthorized person the Signatures of the Parties hereto.

 

3.     Statute of Frauds: The Parties expressly agree that all Data transmitted
pursuant to this Section shall be deemed to be a “writing” or “in writing” for
purposes of Section 2-201 of the Uniform Commercial Code (“UCC”) or any other
applicable law requiring that certain agreements be in writing and signed by the
party to be bound thereby. Any such Data containing or having affixed to it a
Signature shall be deemed for all purposes: (i) to have been “signed” and
“executed”; and (ii) to constitute an “original” when printed from electronic
files or records established and maintained in the normal course of business.

 

4.     Method of Exchange: Each Party shall be responsible for its own
cost(s) to provide and maintain the equipment, software and services necessary
to effectively and reliably transmit and receive Data, and the associated
charge(s) of any Provider with which it contracts. Supplier shall be solely
responsible for the cost of storing its information or Data on a Provider’s
computer network, which may be retrieved by AT&T at no additional charge to AT&T
by Supplier. Either Party may change a Provider upon thirty (30) days’ prior
written notice to the other Party, except that if a single Provider for both
Parties has been designated by AT&T, then AT&T may change the Provider upon
thirty (30) days’ prior written notice to Supplier.

 

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

36

--------------------------------------------------------------------------------


 

5.     Warranty of Data Integrity: Supplier represents and warrants that Data
and/or information either transmitted to AT&T by Supplier or stored by Supplier
on a Provider’s network for access by AT&T a) do not contain any Harmful Code or
Vulnerability, and b) do not infringe or violate any third party’s copyright,
patent, trademark, trade secret or other proprietary rights or rights of
publicity or privacy. Supplier further represents and warrants that all product
and pricing information provided in its catalogues either stored on a Provider’s
network or transmitted to AT&T by Supplier is current, accurate and complete. In
the event more favorable prices or terms appear in Data transmitted to AT&T by
Supplier than appear in Supplier’s current catalogue, AT&T will be entitled to
the more favorable prices or terms contained in the Data.

 

4.5 Entry on AT&T Property

 

a.     If the performance of the Services provided hereunder requires Supplier’s
entry upon property owned or controlled by AT&T, Supplier is hereby notified
that AT&T-owned buildings constructed prior to 1981 contain asbestos containing
materials (“ACM”) and/or presumed asbestos containing materials (“PACM”) and may
also contain both natural and artificial conditions and activities involving
risk of harm. AT&T has not inspected such property for the purposes of this
Agreement and has not taken any efforts to discover or make safe dangerous
conditions or activities for. the purpose of Supplier’s performance of Services.

 

b.     Supplier shall be responsible for inspecting the Services site for unsafe
conditions and taking the necessary safety precautions for protection of
Supplier, its employees, and agents and assuring a safe place for performance of
the Services. As a material condition of this Agreement, Supplier, for itself
and its employees and agents, assumes all risk of dangers associated with the
property, including any potential asbestos exposure, and responsibility for OSHA
notice requirements including:

 

1.     contacting the appropriate AT&T Project manager responsible for the
property to determine the presence, location and quantity of ACM/PACM that
Supplier’s employees may reasonably be expected to work in or adjacent to;

 

2.     informing Supplier’s employees of the presence, location and quantity of
ACM/PACM present in the property that Supplier’s employees may reasonably be
expected to work in or adjacent to and the precautions to be taken to ensure
that airborne ACM/PACM is confined to the identified ACM/PACM area; and

 

3.     informing the appropriate AT&T Project manager and other employers of
employees at the property, of the presence, location and quantity of any newly
discovered ACM/PACM identified by Supplier within twenty-four (24) hours of
discovery.

 

c.     Should Services require the drilling of vinyl asbestos containing floor
tile, Supplier agrees that its employees and subcontractors performing such
drilling shall use AT&T’s HD2 Procedure for Drilling Holes Through Vinyl
Asbestos Floor Tile (“AT&T’s Procedure”) which has a Negative Exposure
Assessment when drilling through such tile and that only employees and
subcontractors who have received the training required to perform AT&T’s
Procedure will perform such drilling.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

37

--------------------------------------------------------------------------------


 

d.     Supplier hereby releases AT&T from any and all claims or causes of action
in connection with the responsibilities hereby assumed by Supplier, and agrees
to indemnify, hold harmless and defend, AT&T, its Affiliates and their agents
and employees against any Loss arising therefrom in accordance with the
Section entitled “Indemnify.”

 

e.     If in Supplier’s judgment, the Services, other than Services requiring
the drilling of asbestos containing floor tile, should not proceed due to the
presence of ACM/PACM, and/or any other unsafe condition, the correction of which
may require changes or alterations in AT&T’s operations or property, Supplier
shall notify the AT&T Project manager immediately, and shall suspend the
Services until Supplier and AT&T agree on the corrections or alterations
necessary for the safe performance of the Services.

 

4.6 Hazardous Material aid Regulated Substances

 

A “Regulated Substance” as referred to in this clause is a generic term used to
describe all materials that are regulated by federal or any state or local
government during transportation, handling and/or disposal. These include, but
are not limited to, materials that are regulated as (i) “hazardous material”
under the Hazardous Material Transportation Act and the Control of Radioactive
Contamination of Environmental Law, Title 8 of the California Code of
Regulation, Section 5194, and the Hazardous Substances Information and Training
Act, (ii) “chemical hazards” under the Occupational Safety and Health
Administration (OSHA) standards, (iii) “chemical substances and mixtures” under
the Toxic Substances Control Act and “chemicals” on the Governor’s List known to
the State of California to cause cancer, birth defects, and/or other
reproductive harm, as that term is defined in the California Safe Drinking Water
and Toxic Enforcement Act of 1986 (“Proposition 65”), (iv) “pesticides” under
the Federal Insecticide, Fungicide and Rodenticide Act, and (v) “hazardous
waste” as defined or listed under the Resource Conservation and Recovery Act and
the Hazardous Waste Control Law.

 

a.     Supplier shall comply with all applicable Laws, including any notice
requirements, regarding any Material ordered hereunder which contains or
consists of a Regulated Substance or any Service ordered hereunder which
involves the use, handling, storage, recycling, disposal or transportation of
Regulated Substances. Supplier shall notify AT&T and provide AT&T with all
necessary information (including, but not limited to, OSHA Material Safety Data
Sheets (“MSDS”)) at least thirty (30) days before shipping Material containing
or consisting of Regulated Substances to AT&T or commencing the performance of
Services for AT&T involving the handling or use of Regulated Substances. Each
MSDS must include an attachment indicating the specific worker protection
equipment requirement for use with the Regulated Substance covered thereby. If
the MSDS covers a Regulated Substance that is a chemical defined by Proposition
65 and is submitted for Materials or materials provided to or used at a
California facility, the MSDS should indicate that the chemical is one that is
known to the state of California to cause cancer, birth defects or other
reproductive harm. Supplier shall maintain and distribute such information upon
request to AT&T and/of any other contractor at the same location.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

38

--------------------------------------------------------------------------------


 

b.     Notwithstanding any other provision of this Agreement, AT&T shall have
the right, but not the duty, to Terminate without Liability any Order for
Material consisting of or containing a Regulated Substance or Service involving
the use and handling of Regulated Substances within thirty (30) days after such
notification from Supplier. Otherwise, AT&T and Supplier shall cooperate
concerning the acceptance by AT&T of such Material and Services. Supplier shall
mark all Material and/or materials as Regulated Substances, which are required
by all applicable Laws to be so marked, and shall provide assistance to AT&T of
an advisory nature in the handling and use of Regulated Substances provided
hereunder and the disposal of “hazardous waste,” as defined by applicable Laws
(“Hazardous Wastes”), resulting therefrom.

 

c.     Supplier shall provide AT&T with the same information pertaining to
Regulated Substances in or used in the Material and Services it provides to AT&T
or Hazardous Waste as Supplier provides to Supplier’s employees or agents
involved in the disposition or treatment of such Regulated Substances.

 

d.     When performing Services at AT&T’s California facilities, Supplier shall,
and shall require its subcontractors to, issue warnings in accordance with
Proposition 65 for exposure to chemicals covered by Proposition 65 introduced by
Supplier or its subcontractor to personnel at AT&T’s California facilities, the
public and AT&T from the time Supplier and/or its subcontractor enter AT&T’s
California facilities and/or commences performing Services through the
completion of such performance. Supplier shall, and shall require its
subcontractors to, warn AT&T of any exposure to chemicals covered by Proposition
65, which may continue after Supplier or its subcontractors have completed the
performance of Services. Such warning may take the form of, but not be limited
to, a MSDS for each such chemical.

 

e.     SUPPLIER IS HEREBY WARNED IN ACCORDANCE WITH PROPOSITION 65 THAT EXPOSURE
TO CHEMICALS MAY OCCUR AT AT&T’S FACILITIES. SUPPLIER IS ALSO HEREBY WARNED THAT
AT&T POLES MAY CONTAIN CERTAIN CHEMICALS KNOWN TO THE STATE OF CALIFORNIA TO
CAUSE CANCER IN CERTAIN SITUATIONS. If requested, AT&T shall make available to
Supplier, its subcontractors, and any of their employees, a MSDS for the
chemicals covered by Proposition 65, if any, at AT&T’s facilities where Supplier
is providing Services or in poles which will be handled by or sold to Supplier
hereunder. Supplier shall issue appropriate warnings to inform and educate
employees, agents, subcontractors, other invitees, and employees of any of them,
entering AT&T’s facilities or handling poles hereunder, of the above information
in accordance with applicable Laws.

 

f.      Supplier further agrees to defend, indemnify and hold AT&T harmless from
and against any Liability sustained by AT&T because of Supplier’s noncompliance
herewith.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

39

--------------------------------------------------------------------------------


 

4.7 Independent Contractor

 

Supplier hereby represents and Warrants to AT&T that:

 

a.     Supplier is engaged in an independent business and will perform all
obligations under this Agreement as an independent contractor and not as the
agent or employee of AT&T;

 

b.     Supplier’s personnel performing Services shall be considered solely the
employees of Supplier and not employees or agents of AT&T;

 

c.     Supplier has and retains the right to exercise full control of and
supervision over the performance of the Services and full control over the
employment, direction, assignment, compensation, and discharge of all personnel
performing the Services;

 

d.     Supplier is solely responsible for all matters relating to compensation
and benefits for all of Supplier’s personnel who perform Services. This
responsibility includes (i) timely payment of compensation and benefits,
including, but not limited to, overtime, medical, dental, and any other benefit,
and (ii) all matters relating to compliance with all employer obligations to
withhold employee taxes, pay employee and employer taxes, and file payroll tax
returns and information returns under local, state and federal income tax laws,
unemployment compensation insurance and state disability insurance tax laws,
social security and Medicare tax laws, and all other payroll tax laws or similar
laws with respect to all Supplier personnel providing Services;

 

e.     Supplier shall indemnify; hold harmless and defend AT&T from all Losses
related to Supplier’s failure to comply with the immediately preceding paragraph
in accordance with the Section entitled “Indemnity:”

 

4.8 Order Process

 

Requests for Work shall be handled in accordance with the order process
described in Appendix J.

 

4.9 Parts and Supplies

 

Supplier shall procure all parts and supplies, unless exceptionally arranged
otherwise, with AT&T’s Zone Manager. Supplier shall bill AT&T for reimbursement
plus any agreed upon charges. AT&T has the option to participate in parts
procurement contracts with parts vendors or to allow Supplier to perform this
function with AT&T maintaining the right to review.

 

4.10 Responsibility for Fines or Other Penalties

 

Supplier shall pay all fines or other monetary penalties assessed against AT&T’s
vehicles, whether by reason of the operation, parking or other handling or
management of such vehicles by Supplier’s employees in the course of performing
Services hereunder.

 

4.11 Security

 

a.     Physical

 

Supplier shall be responsible for safeguarding AT&T's property for Supplier's
use. At the close of each work period, Supplier shall ensure that such property
is made secure.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

40

--------------------------------------------------------------------------------

 

b.     Key Control

 

Supplier shall establish and implement methods of ensuring that all keys issued
to Supplier by AT&T are not lost or misplaced and are not used by unauthorized
persons. No keys issued to Supplier by AT&T shall be duplicated without AT&T’s
written consent. Supplier shall develop procedures for key control that will be
included in Supplier’s quality control plan. Supplier shall report the
occurrence of a lost or duplicated key to AT&T. It is Supplier’s responsibility
to prohibit the use of keys issued to Supplier by any persons other than
Supplier’s employees or AT&T’s employees engaged in the performance of Services
hereunder. When AT&T replaces locks or obtains new keys due to insufficient key
control by Supplier, all costs incurred by AT&T shall be deducted from payments
due Supplier, or Supplier shall be billed separately. In the event a master key
is lost or duplicated, AT&T shall replace all locks and keys for that system and
Supplier shall be billed separately.

 

c.     Lock Combinations

 

Supplier shall establish and implement methods of ensuring that all lock
combinations are not revealed to unauthorized persons.

 

4.12 Technical Support

 

Supplier will provide, at no additional cost to AT&T, full and complete
technical assistance to AT&T for the Material and Services provisioned under
this Agreement, including ongoing technical support and field Service and
assistance, provision of technical bulletins and updated user manuals, and
telephone assistance to assist with installation, operation, maintenance and
problem resolution. The availability or performance of this technical support
will not be construed as altering or affecting Supplier’s obligations as set
forth in the Warranty Section or as provided elsewhere in this Agreement. Field
Service and technical support, including emergency support (service affecting),
will be provided on site twenty-four (24) hours a day. Supplier will provide to
AT&T, and keep current, an escalation document that includes names, titles and
telephone numbers, including after-hours telephone numbers, of Supplier
personnel responsible for providing technical support to AT&T. Supplier will
maintain a streamlined escalation process to speed resolution of reported
problems.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

41

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed, which
may be in duplicate counterparts, each of which will be deemed to be an original
instrument.

 

Bachman NGV, Inc. dba BAF Technologies

 

AT&T Services, Inc.

 

 

 

 

 

 

By:

/s/ John R. Bacon

 

By:

/s/ Patrick Ritter

 

 

 

Printed Name: John R. Bacon

 

Printed Name: Patrick Ritter

 

 

 

Title: President

 

Title:  Sr. Contract Manager

 

 

 

Date:

2-21-08

 

Date:

2-22-08

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

42

--------------------------------------------------------------------------------


 

Appendices

 

Appendix A - Description of Material, Services & Deliverables

 

Supplier shall provide the following Material and Services.

 

PRODUCT [g14112ke09i001.jpg] Dedicated Natural Gas Ford E-350

 

[g14112ke09i001.jpg]  BAF TECHNOLOGIES

 

Dedicated CNG E-350

 

 

 

 

 

BAF Technologies introduces our first medium-duty Ford product equipped with the
BAF proprietary CalComp sequential fuel injection (SFI) system, the CNG E-350
5.4L; certified both CARB and EPA; fully OBD-II compliant.

 

 

 

 

 

This exceptionally clean Ford 5.4L E-350 meets CARB LEV-Il SULEV and EPA Tier-2
Bin-6.

 

 

 

 

 

System Overview

 

 

·  Operates on dedicated Compressed Natural Gas.

 

 

·  Controls the CNG system using the original PCM.

 

 

·  System faults illuminate the “Check Engine” light.

 

 

·  Diagnose using OEM scanner or generic scan tool.

 

 

·  Order from your dealer with a CNG system option.

 

 

·  OBD-II certified.

 

 

 

 

 

Contact:

 

 

[*****]

 

 

www.BAFtechnologies.com

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

--------------------------------------------------------------------------------

*****    Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 

43

--------------------------------------------------------------------------------


 

PRODUCT [g14112ke09i001.jpg] Dedicated Natural Gas Ford E-350

 

[g14112ke09i001.jpg]  BAF TECHNOLOGIES

 

Specifications

 

 

 

 

 

General:

 

 

·  E-350, 5.4L V-8 Engine

 

 

·  Limited Warranty: 3-year or 36,000 miles

 

 

·  CARB SULEV & EPA Tier 2 Bin 6 certified

 

 

·  Sequential Fuel Injection (SFI)

[g14112ke09i002.jpg]

 

·  Standard fuel capacity = 20 GGE

 

·  3600-psi NGV II & FMVSS 304 certified tank package

 

·  Meets all Federal and State Laws and Safety Requirements

 

 

 

ECU Inputs:

 

·  RPM

 

 

·  Camshaft

 

 

·  Manifold Absolute Pressure (MAP)

 

 

·  Fuel Rail Pressure (FRP)

 

 

·  Fuel Rail Temperature (FRT)

 

 

·  Intake Air Temperature (IAT)

 

 

·  Oxygen Sensor – Bank 1 & Bank 2

 

 

·  Throttle Position Sensor (TPS)

 

 

 

 

 

ECU Outputs:

 

 

·  8 Injector Drivers with Sequential Control

 

 

·  OEM Fuel Gauge

 

 

·  Malfunction Indicator Light (MIL)

 

 

·  Fuel Rail Lock-off

 

 

 

 

 

System Pressure & CNG Injectors:

 

 

·  3600 psi Storage Pressure

 

 

·  Regulator Pressure = 130 psi

 

 

·  Bosch CNG Injectors

 

 

·  Flow Rate = 2.3 g/sec @ 130 psi

 

 

 

 

 

Control Strategies:

 

 

·  Closed-Loop Fuel Control

 

 

·  Catalyst Protection Strategy

 

 

·  Ignition Timing Optimized for Natural Gas

 

 

·  Sequential Injection Timing Control

 

 

·  Transient Fueling Control

Contact:

 

·  Deceleration Fuel Cutoff

 

 

·  OBD-II Diagnostics

[*****]

 

 

 

 

 

www.BAFtechnotogies.com

 

 

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

--------------------------------------------------------------------------------

*****    Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 

44

--------------------------------------------------------------------------------


 

Appendix B - Price(s)

 

Supplier shall provide the Material and Services, including any applicable
deliverables, for the following:

 

Proposal for:

 

AT&T

 

 

 

Contact:

 

[*****]                                                      [*****]

 

 

 

Phone/Email:

 

 

 

 

 

End User:

 

 

 

 

 

Date:

 

February 11, 2008

 

 

 

 

 

 

Quotation Number:

 

08-16-E350-AT&T

 

 

 

Vehicle:

 

E350 Van, Extended length, Model #S34, 138” WB

Year:

 

2008

Engine:

 

5.4L

Wheelbase:

 

Standard, Ext Body

Quantity:

 

Twenty-five (25)

Configuration:

 

Dedicated CNG

Certification:

 

CARB and EPA

Fuel Capacity:

 

20 GGE

Fuel Tanks:

 

Type II

 

 

 

Price/Unit:

 

[*****]

Option:

 

 

 

 

 

F. O. B.:

 

Dallas

 

 

 

Estimated Production Start:

 

May 1, 2008 due to CNG tank arrival schedule           availability

Quotation Validity:

 

April 30, 2008

 

 

 

Terms:

 

Balance due prior to shipping

 

 

 

Notes:

 

1. Dallas drop ship code [*****]

 

 

2. Estimated completion date [*****]

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

--------------------------------------------------------------------------------

*****    Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 

45

--------------------------------------------------------------------------------


 

 

3. CNG System can be purchased as an option from the Ford Dealership with the
purchase of the van

 

4. California Ford dealers and contact information:

 

[*****] Ford

[*****] Ford, Lincoln, M

 

[*****]

[*****]

 

 

 

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

--------------------------------------------------------------------------------

*****    Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 

46

--------------------------------------------------------------------------------


 

Appendix C - Specifications

 

AT&T’s Specifications and business requirements include:

 

GENERAL STATEMENT OF WORK,

 

Provide components and labor to upfit a Ford 8350 van with the BAF CalComp C NG
System in accordance with the terms and conditions stated below.

Vehicle: Ford E350 Van, 5.4L Engine,2008 YM

OTY: [*****]

Configuration: Dedicated CNG

Certification: EPA and CARB SULEV

Fuel Capacity: 20 GGE

Tanks will be Type II, hoop wrapped steel, located in the vehicle under carriage
area. Two tanks are located between the frame rails behind the Rear axle and I
tank located inside the driver side frame rail forward the rear axle (see
specification attached).

Component Detail:

Fuel system and Electronics, Fuel Storage, High Pressure Fittings and Hoses,
Misc. Brackets and Hardware, Labor

Price: [*****] each

FOB: Dallas

Drop Ship Code: 52C013 (Westway Ford)

Terms: As stated in Agreement

 

Completion Time: Vehicles delivered by May 1, 2008 will be completed NLT June
30, 2008

 

Tech Support: Monday - Friday normal business hours, additional times if
scheduled in advance

 

Warranty:  [*****] 

 

AT&T and vendor will address any reporting and tracking requirements.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

--------------------------------------------------------------------------------

*****    Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 

47

--------------------------------------------------------------------------------


 

Appendix G - Prime Supplier MBE/WBE/DVBE Participation Plan

 

PRIME SUPPLIER MBE/WBE/DVBE PARTICIPATION PLAN

 

YEAR REPORTING:                      2008

 

 

PRIME SUPPLIER NAME:

BAF Technologies

 

ADDRESS:

2415 Beatrice Street

 

 

Dallas, TX 75208

 

COMPANY E-MAIL:

www.BAFtechnolgies.com;

 

TELEPHONE NUMBER:

214.231.1450

 

 

 

DESCRIBE GOODS OR SERVICES BEING PROVIDED UNDER THIS AGREEMENT:

 

Provide components and labor to up fit vehicles with a system to run on
compressed natural gas (CNG).

 

 

 

DESCRIBE YOUR M/WBE-DVBE OR SUPPLIER DIVERSITY PROGRAM AND THE PERSONNEL
DEDICATED TO THAT PROGRAM

 

 

 

Small company with no dedicated program or personnel.

 

 

 

THE FOLLOWING, TOGETHER WITH ANY ATTACHMENTS IS SUBMITTED AS AN MBE/WBE/DVBE
PARTICIPATION PLAN.

 

 

1.

GOALS

 

A. WHAT ARE YOUR MBE/WBE/DVBE PARTICIPATION GOALS?

 

 

 

MINORITY BUSINESS ENTERPRISES (MBEs)

2%

 

 

 

 

 

 

WOMAN BUSINESS ENTERPRISES (WBEs)

0

 

 

 

 

 

 

DISABLED VETERAN BUSINESS ENTERPRISES (DVBEs)

0

 

 

 

 

B. WHAT IS THE ESTIMATED ANNUAL VALUE OF THIS CONTRACT WITH:

 

 

 

Midwest Region:

 

 

 

(Wisconsin, Illinois, Indiana, Ohio, Michigan)

 

 

 

AT&T (NV)

 

 

 

AT&T (CA)

 

 

 

East Region: (Connecticut)

 

 

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

48

--------------------------------------------------------------------------------


 

 

 

 

 

 

Southwest Region:

 

 

 

(Texas, Oklahoma, Kansas, Missouri, Arkansas)

 

 

 

AT&T Yellow Pages

 

 

 

AT&T Advanced Solutions

 

 

 

AT&T National Data Operations

 

 

 

AT&T Long Distance

 

 

 

AT&T Telecom

 

 

 

AT&T Internet Services

 

 

 

AT&T MSI

 

 

 

AT&T Services

[*****]

 

 

AT&T Operations

 

 

 

Other

 

 

 

 

 

 

 

Note: Indicate dollar award(s) as it applies to this contract.

 

 

 

 

 

 

C. WHAT ARE THE DOLLAR AMOUNTS OF YOUR PROJECTED MBE/WBE/DVBE PURCHASES:

 

 

 

 

 

MINORITY BUSINESS ENTERPRISES (MBEs)

0

 

 

 

 

 

 

WOMAN BUSINESS ENTERPRISES (WBEs)

0

 

 

 

 

 

 

DISABLED VETERAN BUSINESS ENTERPRISES (DVBEs)

0

 

 

 

 

 

2.

 LIST THE PRINCIPAL GOODS AND SERVICES TO BE SUBCONTRACTED TO MBE/WBE/DVBEs OR
DELIVERED THROUGH MBE/WBE/DVBE VALUE ADDED RESELLERS

 

 

 

 

 

None identified at this time. 2% goal identified is a stretch goal. This
commodity has limited, (if any), supplier diversity opportunities.

 

 

 

 

 

DETAILED PLAN FOR USE OF M/WBEs-DVBEs AS SUBCONTRACTORS, DISTRIBUTORS, VALUE
ADDED RESELLERS

 

 

 

 

 

For every product and service you intend to use, provide the following
information. (attach additional sheets if necessary)

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

--------------------------------------------------------------------------------

*****    Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 

49

--------------------------------------------------------------------------------


 

 

 

Classification

 

Products/Services to

 

 

 

 

 

Company Name

 

(MBE/WBE/DVBE)

 

be provided

 

$ Value

 

Date to Begin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.     SELLER AGREES THAT IT WILL MAINTAIN ALL NECESSARY DOCUMENTS AND RECORDS
TO SUPPORT ITS EFFORTS TO ACHIEVE ITS MBE/WBE/DVBE PARTICIPATION GOAL(S). SELLER
ALSO ACKNOWLEDGES THE FACT THAT IT IS RESPONSIBLE FOR IDENTIFYING, SOLICITING
AND QUALIFYING MBE/WBE/DVBE SUBCONTRACTORS, DISTRIBUTORS AND VALUE ADDED
RESELLERS.

 

4.     THE FOLLOWING INDIVIDUAL, ACTING IN THE CAPACITY OF MBE/WBE/DVBE
COORDINATOR FOR SELLER, WILL:

 

ADMINISTER THE MBE/WBE/DVBE PARTICIPATION PLAN,

SUBMIT SUMMARY REPORTS, AND

COOPERATE IN ANY STUDIES OR SURVEYS AS MAY BE REQUIRED IN ORDER TO

DETERMINE THE EXTENT OF COMPLIANCE BY THE SELLER WITH THE

PARTICIPATION PLAN.

 

NAME:

[*****]

TITLE:

[*****]

TELEPHONE NUMBER:

[*****]

AUTHORIZED SIGNATURE:

 

DATE:

 

 

Submit your annual plan to sbcsd@att.com

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

--------------------------------------------------------------------------------

*****    Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 

50

--------------------------------------------------------------------------------

 

AT&T Recognized Certification Agencies

January 4, 2006

 

In order to standardize requirements and insure a uniform quality for
certification as a minority, woman or disabled veteran owned business and to
create greater efficiency in the verification and access to certifications, AT&T
will accept certifications from the certification agencies specified below:

 

For suppliers serving AT&T West (CA and NV):

 

CPUC Clearinghouse - applies to all AT&T companies

Northern California Office:

 

1670 Pine Street

 

San Francisco, Ca 94108

 

 

Type of certification:

Minority and Women owned business certifications

 

 

Supplier Processing Fee:

No fee to vendor

 

 

Validation Period:

Valid for 3 years. (Vendors certified by other clearinghouse - approved
agencies, such as the NMSDC will have a shortened Comparable Agency Verification
filing process)

 

 

Telephones:

·     Northern California – 800-359-7998

 

 

Web Address:

http://www.cpuc.ca.gov

 

 

Office of Small Business Certification and Resources (OSBCR)

 

 

Office Address:

 

 

707 3rd Street, First Floor, Room 400

 

West Sacramento, CA 95605

Mailing Address:

 

 

P.O. Box 989052

 

West Sacramento, CA 95798-9052

 

 

Type of certification:

Disabled Veteran Business Certification -ONLY for California businesses.

 

 

Supplier Processing Fee:

No fee to vendor

 

 

Validation Period:

Up to 3 years

 

 

Telephone:

916-322-5060; 1-800-559-5529

 

 

Web Address:

http://www.osmb.dgs.ca.gov

 

 

Association for Service Disabled Veterans (ASDV)

P.O. Box 20312
Stanford, CA 94309

 

Type of certification:

Disabled veteran business certifications for businesses located OUTSIDE of
California

 

 

Supplier Processing Fee:

$138, site visit, if required, would have additional cost

 

 

Validation Period:

Valid for 1 year

 

 

Telephone:

650-949-3751

 

 

Web Address:

http://www.asdv.org/home_body.htm

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

51

--------------------------------------------------------------------------------


 

For suppliers serving other AT&T affiliates:

 

CPUC Clearinghouse - applies to all AT&T companies

Northern California Office:

 

1670 Pine Street

 

San Francisco, Ca 94108

 

 

Type of certification:

Minority and Women owned business certifications

 

 

Supplier Processing Fee:

No fee to vendor

 

 

Validation Period:

Valid for 3 years. (Vendors certified by other clearinghouse - approved
agencies, such as the NMSDC will have a shortened Comparable Agency Verification
filing process)

 

 

Telephone:

·     Northern California – 800-359-7998

 

 

Web Address:

http://www.cpuc.ca.gov

 

 

National Minority Supplier Development Council (NMSDC) , and all of its
affiliated regional councils

1040 Avenue of Americas, 2nd Floor
New York, NY 10018

 

Type of certification:

Minority-owned business certifications-regional/national

 

 

Supplier Processing Fee:

Fee to vendor

 

 

Validation Period:

Valid for 1 year

 

 

Telephone:

212-944-2430

 

 

Web Address:

http://www.nmsdcus.org

 

 

Women’s Business Enterprise National Council (WBENC) and all of its partner
organizations

1120 Connecticut Avenue NW, Suite 950

Washington, D.C. 20036

 

Type of certification:

Women-owned business certifications

 

 

Supplier Processing Fee:

Fee to vendor

 

 

Validation Period:

Valid for 1 year

 

 

Telephone:

202-872-5515

 

 

Web Address:

http://www.wbenc.org

 

 

Association for Service Disable Veterans (ASDV)

PO Box 20312

Stanford, CA 94309

 

Type of certification:

Disabled veteran business certifications

 

 

Supplier Processing Fee:

$138, site visit, if required, would have additional cost

 

 

Validation Period:

Valid for 1 year

 

 

Telephone:

650-949-3751

 

 

Web Address:

http://www.asdv.org

 

 

Cherokee Nation Commerce

PO Box 948

Tahlequah, OK 74465

 

 

Type of certification:

Minority owned business certification

 

 

Supplier Processing Fee:

Processing fee for granted certifications

 

 

Validation Period:

Valid for 1 year

 

 

Telephone:

Within Oklahoma: 800-256-0671

Outside Oklahoma: 918-456-0671

 

 

Web Address:

http://www.cherokee.org/services/commerce

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

52

--------------------------------------------------------------------------------


 

Other AT&T-recognized certification agencies:

 

City of Chicago Office of Compliance and Certification

City Hall - Room 403

121 North LaSalle Street

Chicago, IL 60602-1284:

 

Type of certification:

Minority and Women-Owned Businesses

 

 

Supplier Processing Fee:

Not Available

 

 

Validation Period:

Not Available

 

 

Telephone:

312-744-0835

 

 

Web Address:

http://www.cityofchicago.org

 

 

State of Illinois Department of Central Management Services Business Enterprise
Program

100 West Randolph, Suite 4-400

Chicago, IL 60601

 

Type of certification:

Woman, minority and handicap business certifications

 

 

Supplier Processing Fee:

None

 

 

Validation Period:

Valid for 2 Years

 

 

Telephone:

312-814-4190

 

 

Web Address:

http://www.purchase.state.il.us

 

 

Texas Department of Small & Minority Business Resources (DSMBR)

Office Address:

4100 Ed Bluestein Blvd.

Austin, TX 78721-2350

Mailing Address:

P. O. Box 1088

Austin, TX 78767

 

Type of certification:

Minority and Women-owned business certifications

 

 

Supplier Processing Fee:

No Fee to vendor

 

 

Validation Period:

Valid for 1 year

 

 

Telephone:

512-974-7600

 

 

Web Address:

http://www.cityofaustin.org/smbr

 

 

North Central Texas Regional Certification Agency (NCTRCA)

624 Six Flags Drive, #216

Arlington, TX 76011

 

Type of certification:

Minority and Women-owned business certifications

 

 

Supplier Processing Fee:

No fee to vendor

 

 

Validation Period:

Valid for 3 years, renewable annually

 

 

Telephone:

817-640-0606

 

 

Web Address:

http://www.ntcrca.org

 

 

South Central Texas Regional Certification Agency (SCTRCA)

301 South Frio, Suite 310

San Antonio, TX 78207

 

Type of certification:

Disadvantaged, Minority and Women-owned business certifications

 

 

Supplier Processing Fee:

No fee to vendor

 

 

Validation Period:

Valid for 3 years

 

 

Telephone:

210-227-4722

 

 

Web Address

http://www.sctrca.org

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

53

--------------------------------------------------------------------------------


 

Texas Building and Procurement Commission, Historically Underutilized Business
(HUB)

Office Address:

1711 San Jacinto

Austin, TX 78701

Mailing Address:

P. O. Box 13047

Austin, TX 78711-3047

 

Type of certification:

Minority and Women-owned business certifications

 

 

Supplier Processing Fee:

Fee to vendor

 

 

Validation Period:

Valid for 2 years

 

 

Telephone:

512-463-6363

 

 

Web Address:

http://www.tbpc.tx.us

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

54

--------------------------------------------------------------------------------

 

Appendix H - MBE/WBE/DVBE Results Report

 

 

M/WBE-DVBE QUARTERLY RESULTS REPORT



FOR THE FOLLOWING AT&T AFFILIATE:

 

[g14112ke13i001.jpg]

 

Note: Subcontracting Results should reflect ONLY M/WBE-DVBE dollars directly
traceable to sales DURING the QUARTER.

 

Results must be reported individually for each AT&T subsidiary.

 

THIS SUMMARY REPORT SHOULD BE E-MAILED TO:  [*****]

 

 

 

1. REPORTING COMPANY:

 

2. CONTRACT/
  WORK ORDER
  NUMBER:

 

3. REPORT QUARTER:

Company Name:

 

 

 

 

This report reflects the utilization of Minority Business Enterprise/ Woman
Business Enterprise/Disabled Veterans Enterprise participation for period

Address:

 

 

 

 

 

City, State, Zip:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

--------------------------------------------------------------------------------

*****             Confidential portions of this document have been redacted and
filed separately with the Securities and Exchange Commission.

 

 

55

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

Contact Name:

 

 

(If available)

 

 

Title:

 

 

 

 

(Please indicate dates)

E-mail:

 

 

 

 

 

Date:

 

 

 

 

 

Telephone:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

PARTICIPATION GOAL

 

PARTICIPATION ACHIEVEMENT

 

 

 

4.

 

 

5.

Actual for Quarter

 

 

 

 

 

 

 

 

 

MBE

WBE

 

Annual Goal

 

 

 

 

 

 

 

 

 

 

Percent of Total
Sales

MBE

WBE

DVBE

 

Dollars paid by Prime Supplier to Subcontractors

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Dollars Paid to Prime Supplier by AT&T

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

% of total AT&T $ Paid by Prime Supplier to Subcontractors

#DIV/0!

#DIV/0!

 

AT&T - SUBCONTRACTING RESULTS

 

6. M/WBE-DVBE SUBCONTRACTOR(S)

 

Ethnic/Gender:

 

 

 

Name:

 

 

 

Address:.

 

 

 

City, State, Zip:

 

 

 

Certifying Agency:

Telephone:

 

 

select from the drop down menu to see a the list of AT&T recognized agencies

Goods or Services:

 

 

 

 

 

 

If other please specify:

 

To add additional subcontractors, copy the entire light gray area and paste
directly below this line.

 

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

56

--------------------------------------------------------------------------------


 

Appendix J - Order/Statement of Services

 

Order/Statement of Services

 

Any repair to AT&T’s Fleet Vehicles that results in costs greater than [*****]
must have a Order generated prior to repair work being performed. The following
sequence of events MUST transpire to generate a Order and provide prompt payment
to Supplier, for Services performed under this Agreement:

 

1.               Fleet Central will notify Supplier of the need for a vehicle
repair and provide Supplier with a Order Number at the same time. Notification
may be in writing, orally, electronically (e-mail), facsimile or by granting
AT&T access to Supplier’s Internet site. AT&T’s Authorized Driver may also
contact Supplier of the need for a vehicle repair or bring the vehicle directly
into Supplier’s shop. If the Authorized Drive has not already contacted Fleet
Central to open a Order, it is Supplier’s responsibility to do so before
initiating work.

 

2.               Supplier will be asked by Fleet Central to provide an accurate
estimate of the needed repairs and expected costs after assessing the vehicle.
When providing this information, Supplier MUST itemize and separate all costs
between parts, labor and Task Code. Supplier’s estimate may be approved at that
time by Fleet Central or AT&T’s Zone Manager may notify Supplier of approval.
Fleet Central will require Supplier to provide a completion date.

 

3.               If additional work is identified while Supplier is in the
process of repairing the vehicle, Supplier must contact Fleet Central to update
the approved estimate. No additional work is to be performed without obtaining
approval.

 

4.               Overtime shall not be invoiced unless it is authorized in
advance by AT&T’s Zone Manager. In addition, the Zone Manager must authorize in
advance, any expenses not covered in this Agreement. All rates changes must be
made by a written Amendment to the Agreement.

 

5.               When ALL work is completed, Supplier is required to close the
applicable Order by notifying Fleet Central of the completion, including
providing detailed information regarding parts and labor charges for each task
performed. It is Supplier’s responsibility to have this information itemized for
Fleet Central in order to expedite the bill payment process.

 

6.               Supplier is required to forward paper invoices for
documentation and backup purposes to:

 

[*****]

 

7.               AT&T reserves the right before making any payment, to require
proofs that all parties furnishing labor and/or materials in connection with the
Services have been paid.

 

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

--------------------------------------------------------------------------------

*****    Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 

57

--------------------------------------------------------------------------------


 

8.               Any repair to AT&T’s Fleet Vehicles that costs less than
[*****], or Miscellaneous non-vehicle related charges, or repair work that is
considered “authorized” at the time Supplier receives a Schedule of Services
Requested, (e.g., car washes and preventive maintenance requests), must be
invoiced by Supplier according to the procedures described in this section.

 

a.               Each separate job when complete shall be confirmed by a
separate invoice that shows the invoice number, invoice date, odometer reading,
vehicle number, Task Code if applicable, itemized list of work performed, and
the charges of labor and parts at the rates provided in the effective Appendix
B.

b.              Supplier shall submit an itemized statement showing each invoice
date and number according to pre-established billing dates.

c.               Overtime shall not be invoiced unless it is authorized in
advance by AT&T’s Zone Manager. In addition, Zone Manager must authorize in
advance, any expenses not covered in Appendix B. All rate changes must be made
by a written Amendment to the Agreement.

 

9.               AT&T reserves the right before making any payment, to require
proofs that all parties furnishing labor and/or materials in connection with the
Services have been paid.

 

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

--------------------------------------------------------------------------------

*****             Confidential portions of this document have been redacted and
filed separately with the Securities and Exchange Commission.

 

58

--------------------------------------------------------------------------------

 

Appendix O - Task Codes

 

00

 

MISCELLANEOUS REPAIR GROUP

 

REPAIR
GROUP

 

001-100

 

PARTS PURCHASE—TASK GENERIC FOR AUTOMATED PROCESSING ONLY

 

REPAIR TASK

 

002-100

 

FUEL

 

REPAIR TASK

 

005-100

 

LICENSE

 

REPAIR TASK

 

009-100

 

TASK CODE FOR VEHICLE RENTAL CHARGES—PB ONLY AS OF 8-2-99

 

REPAIR TASK

 

 

 

 

 

 

REPAIR

 

01

 

FRONT AXLE REPAIR GROUP

 

GROUP

 

010-100

 

DIAGNOSTICS - FRONT AXLE

 

REPAIR TASK

 

011-100

 

ALIGNMENT - ALL TYPES

 

REPAIR TASK

 

011-201

 

WHEELS/HUBCAPS- ALL TYPES R/R/R

 

REPAIR TASK

 

012-100

 

AXLES NON-DRIVE

 

REPAIR TASK

 

012-101

 

COIL SPRING SYSTEM R/R/R

 

REPAIR TASK

 

012-102

 

LEAF SPRING SYSTEM R/R/R

 

REPAIR TASK

 

012-110

 

HUB ASSY BRNG/SEAL&REPK R/R/R

 

REPAIR TASK

 

012-200

 

FRONT DIFFERENTIAL SYSTEM R/R/R

 

REPAIR TASK

 

013-101

 

TORSION/STABILIZER/SWAY BAR R/R/R

 

REPAIR TASK

 

013-102

 

KING PIN/BALL JOINTS R/R/R

 

REPAIR TASK

 

013-103

 

TIE RODS/DRAG LINKS/IDLER/RADIUS/PITMAN ARMS R/R/R AND LUBE

 

REPAIR TASK

 

013-104

 

SHOCKS/STRUTS R/R/R

 

REPAIR TASK

 

014-100

 

MANUAL STEERING SYSTEM R/R/R

 

REPAIR TASK

 

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

59

--------------------------------------------------------------------------------


 

015-100

 

POWER STEERING SYSTEM R/R/R

 

REPAIR TASK

 

015-200

 

STEERING WHEEL/COLUMN R/R/R

 

REPAIR TASK

 

 

 

 

 

 

REPAIR

 

02

 

REAR AXLE REPAIR GROUP

 

GROUP

 

020-100

 

DIAGNOSTICS - REAR AXLE

 

REPAIR TASK

 

021-100

 

REAR SUSPENSION SYSTEM R/R/R

 

REPAIR TASK

 

021-101

 

AXLES R/R/R

 

REPAIR TASK

 

021-102

 

HUB ASSY BRNG/SEAL&REPK R/R/R

 

REPAIR TASK

 

021-106

 

WHEELS/HUB CAPS- ALL TYPES R/R/R

 

REPAIR TASK

 

022-100

 

REAR DIFFERENTIAL SYSTEM R/R/R

 

REPAIR TASK

 

023-101

 

COIL SPRINGS R/R/R

 

REPAIR TASK

 

023-102

 

LEAF SPRINGS R/R/R

 

REPAIR TASK

 

023-104

 

TORSION/STABILIZER/SWAY BAR R/R/R

 

REPAIR TASK

 

023-200

 

SHOCKS/STRUTS R/R/R

 

REPAIR TASK

 

 

 

 

 

 

REPAIR

 

03

 

BRAKES REPAIR GROUP

 

GROUP

 

030-100

 

DIAGNOSTICS - BRAKES

 

REPAIR TASK

 

031-100

 

BRAKE JOB/FRONT

 

REPAIR TASK

 

031-200

 

BRAKE JOB/REAR

 

REPAIR TASK

 

031-300

 

BRAKES ADJUST

 

REPAIR TASK

 

032-100

 

ROTORS R/R/R TURN INCLUDED

 

REPAIR TASK

 

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

60

--------------------------------------------------------------------------------


 

032-101

 

DRUMS R/R/R TURN INCLUDED

 

REPAIR TASK

 

033-100

 

PARKING BRAKE SYSTEM

 

REPAIR TASK

 

034-100

 

HYDRAULIC SYSTEMS-CALIPERS/WHEEL CYLS/HOSES/LINES/BOOSTERS

 

REPAIR TASK

 

035-100

 

AIR BRAKE SYSTEMS

 

REPAIR TASK

 

036-100

 

ANTI-LOC BRAKE SYSTEMS-CONTROL MODULE INCLUDED

 

REPAIR TASK

 

 

 

 

 

 

REPAIR

 

04

 

DRIVE LINE REPAIR GROUP

 

GROUP

 

040-100

 

DIAGNOSTICS - DRIVE LINE

 

REPAIR TASK

 

041-100

 

CLUTCH SYSTEM R/R/R-PILOT/TOB/CLUTCH FORK/FLYWHEEL/RINGGEAR

 

REPAIR TASK

 

041-110

 

CLUTCH ADJUST

 

REPAIR TASK

 

042-100

 

MANUAL TRANSMISSION SYSTEM

 

REPAIR TASK

 

043-100

 

AUTOMATIC TRANSMISSION SYSTEM-TORQUE CONVERTOR/RING GEAR

 

REPAIR TASK

 

044-100

 

DRIVE SHAFT SYSTEM R/R/R-CARRIER BEARING

 

REPAIR TASK

 

044-101

 

U-JOINTS

 

REPAIR TASK

 

044-102

 

CV JOINTS-BOOTS

 

REPAIR TASK

 

045-100

 

TRANSFER CASE SYSTEM

 

REPAIR TASK

 

 

 

 

 

 

REPAIR

 

05

 

ELECTRICAL REPAIR GROUP VEHICLE ONLY

 

GROUP

 

050-100

 

ELECTRICAL SYSTEM DIAGNOSE

 

REPAIR TASK

 

051-101

 

LIGHTS FRONT

 

REPAIR TASK

 

051-102

 

LIGHTS REAR

 

REPAIR TASK

 

051-103

 

LIGHTS OTHER

 

REPAIR TASK

 

 

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

61

--------------------------------------------------------------------------------


 

051-200

 

SPEEDOMETER SYSTEM

 

REPAIR TASK

 

051-300

 

ACCESSORIES-RADIOS/ALARMS R/R/R

 

REPAIR TASK

 

051-401

 

GAUGES/INSTRUMENTS R/R/R

 

REPAIR TASK

 

051-500

 

HEADLIGHT SWITCH

 

REPAIR TASK

 

051-501

 

BREAK LIGHT SWITCH

 

REPAIR TASK

 

051-502

 

IGNITION SWITCH

 

REPAIR TASK

 

051-503

 

TURN SIGNAL SWITCH

 

REPAIR TASK

 

051-504

 

OTHER INTERIOR SWITCHES

 

REPAIR TASK

 

052-100

 

WIRING SYSTEM D/R/R

 

REPAIR TASK

 

053-100

 

STARTER SYSTEM R/R/R

 

REPAIR TASK

 

054-100

 

ALTERNATOR SYSTEM R/R/R

 

REPAIR TASK

 

055-100

 

BATTERY REPLACE

 

REPAIR TASK

 

055-101

 

BATTERY SERVICE

 

REPAIR TASK

 

 

 

 

 

 

REPAIR

 

06

 

ENGINE REPAIR GROUP

 

GROUP

 

060-100

 

DIAGNOSTICS - ENGINE

 

REPAIR TASK

 

061-100

 

IGNITION SYSTEM D/R/R-COILS/DISTRIBUTER

 

REPAIR TASK

 

061-101

 

IGNITION SYSTEM TUNE UP 4 CYLINDER

 

REPAIR TASK

 

061-102

 

IGNITION SYSTEM TUNE UP 6 CYLINDER

 

REPAIR TASK

 

061-103

 

IGNITION SYSTEM TUNE UP 8 CYLINDER

 

REPAIR TASK

 

061-200

 

COMPUTER SYSTEMS R/R/R

 

REPAIR TASK

 

 

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

62

--------------------------------------------------------------------------------


 

062-100

 

COOLING SYSTEM R/R/R-TEMP SENDING UNITS

 

REPAIR TASK

 

062-110

 

BELTS R/R/R

 

REPAIR TASK

 

062-120

 

HOSES R/R/R

 

REPAIR TASK

 

062-130

 

WATER PUMPS R/R/R

 

REPAIR TASK

 

062-140

 

RADIATORS R/R/R

 

REPAIR TASK

 

063-100

 

ENGINE SYSTEMS/MINOR-MOTOR MOUNTS ETC.

 

REPAIR TASK

 

063-110

 

OIL LEAKS REPAIR-V/C GASKETS/O-RINGS

 

REPAIR TASK

 

064-100

 

ENGINE SYSTEMS/MAJOR-TIMING CHAINS/BELTS/VALVE JOBS

 

REPAIR TASK

 

065-100

 

ENGINES R/R/R-REPLACEMENTS

 

REPAIR TASK

 

066-100

 

LUBE NON PM RELATED

 

REPAIR TASK

 

066-200

 

LUBE R/R/R-OIL FILTER

 

REPAIR TASK

 

 

 

 

 

 

REPAIR

 

07

 

FUEL/EXHAUST REPAIR GROUP

 

GROUP

 

070-100

 

DIAGNOSTICS - FUEL/EXHAUST

 

REPAIR TASK

 

071-100

 

FUEL SYSTEM/CARBURETOR/ACCELERATOR

 

REPAIR TASK

 

071-200

 

FUEL SYSTEM/INJECTION/ACCELERATOR/THROTTLE BODY/INJECTORS

 

REPAIR TASK

 

071-300

 

INTAKE SYSTEMS R/R/R-AIRCLEANER/FILTER

 

REPAIR TASK

 

072-100

 

FUEL TANK SYSTEM R/R/R-GAS CAPS/SENDING UNITS

 

REPAIR TASK

 

072-110

 

FUEL FILTERS

 

REPAIR TASK

 

072-200

 

FUEL PUMP SYSTEM R/R/R

 

REPAIR TASK

 

073-100

 

EXHAUST SYSTEM R/R/R

 

REPAIR TASK

 

 

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

63

--------------------------------------------------------------------------------


 

074-100

 

EMISSION SYSTEM R/R/R-TPS/VACUUM HOSES/CAT CONV/EGR/SENSORS

 

REPAIR TASK

 

 

 

 

 

 

REPAIR

 

08

 

BODY AND INTERIOR REPAIR GROUP

 

GROUP

 

080-100

 

DIAGNOSTICS - BODY/INTERIOR

 

REPAIR TASK

 

081-100

 

BODY SYSTEM/INTERIOR RELATED ITEMS-REARVIEW MIRROR/HANDLES

 

REPAIR TASK

 

081-111

 

SPECIAL PROJECT CODE FOR IMPORTS (FIELD DO NOT USE)

 

REPAIR TASK

 

081-200

 

BODY SYSTEM/EXTERIOR RELATED ITEMS-WIPER BLADES/MIRRORS ETC.

 

REPAIR TASK

 

081-300

 

GLASS REPLACEMENT

 

REPAIR TASK

 

081-310

 

GLASS REPAIR

 

REPAIR TASK

 

081-400

 

BODY REPAIRS NON-ACCIDENT I.E. CORROSION-RUST REPAIR/PAINT

 

REPAIR TASK

 

081-410

 

BODY REPAIRS ACCIDENT

 

REPAIR TASK

 

081-420

 

BODY REPAIRS VANDALISM

 

REPAIR TASK

 

081-430

 

BODY REPAIRS NATURAL DISASTER

 

REPAIR TASK

 

082-100

 

FRAME SYSTEM R/R/R

 

REPAIR TASK

 

084-100

 

AIR CONDITION SYSTEM R/R/R

 

REPAIR TASK

 

084-200

 

HEATER SYSTEM R/R/R

 

REPAIR TASK

 

085-100

 

TOWING SYSTEMS-TRAILER HITCH/PINTLE HOOK

 

REPAIR TASK

 

085-200

 

UTILITY BODY REPAIRS NON-ACCIDENT

 

REPAIR TASK

 

086-100

 

WASH/APPEARANCE NON-USER REQUEST

 

REPAIR TASK

 

087-100

 

SALVAGE ACTIVITIES/READY FOR AUCTION

 

REPAIR TASK

 

 

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

64

--------------------------------------------------------------------------------


 

09

 

ASSOCIATED EQUIPMENT REPAIR GROUP-I.E. BUCKET
TRUCKS/DIGGERS

 

REPAIR
GROUP

 

 

 

SERIES: 22,30,42,60,70,80

 

 

 

090-100

 

DIAGNOSTICS - ASSOCIATED EQUI

 

REPAIR TASK

 

091-100

 

ASSOCIATED EQUIPMENT/MECHANICAL SYSTEMS

 

REPAIR TASK

 

092-100

 

ASSOCIATED EQUIPMENT/ELECTRICAL SYSTEMS

 

REPAIR TASK

 

093-100

 

ASSOCIATED EQUIPMENT/HYDRAULIC SYSTEMS

 

REPAIR TASK

 

093-101

 

HYDRAULIC VALVES R/R/R

 

REPAIR TASK

 

093-102

 

HYDRAULIC PUMPS R/R/R

 

REPAIR TASK

 

093-103

 

HYDRAULIC CYLINDERS R/R/R

 

REPAIR TASK

 

093-104

 

HYDRAULIC HOSES R/R/R

 

REPAIR TASK

 

094-100

 

ASSOCIATED EQUIPMENT/BODY SYSTEMS

 

REPAIR TASK

 

094-200

 

PTO SYSTEMS R/R/R-POWER DRIVE

 

REPAIR TASK

 

095-100

 

AE POWER SYSTEMS/GENERATORS—I.E.ONANS

 

REPAIR TASK

 

095-110

 

AE POWER SYSTEMS/INVERTORS

 

REPAIR TASK

 

 

10

 

TIRE GROUP

 

REPAIR
GROUP

 

100-100

 

100-100 TIRE PUCHASE ONLY

 

REPAIR TASK

 

100-110

 

TIRE SERVICE/FLAT REPAIR - POSITION UNKNOWN

 

REPAIR TASK

 

100-111

 

TIRE SERVICE/FLAT REPAIR -LEFT FRONT TIRE

 

REPAIR TASK

 

100-112

 

TIRE SERVICE/FLAT REPAIR -RIGHT FRONT TIRE

 

REPAIR TASK

 

100-113

 

TIRE SERVICE/FLAT REPAIR -LEFT REAR TIRE

 

REPAIR TASK

 

100-114

 

TIRE SERVICE/FLAT REPAIR -RIGHT REAR TIRE

 

REPAIR TASK

 

 

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

65

--------------------------------------------------------------------------------


 

100-200

 

100-200 MOUNT/BALANCE/CHAINS/ROTATE - POSITION UNKNOWN

 

REPAIR TASK

 

100-201

 

MOUNT/BALANCE/CHAINS/ROTATE - LEFT FRONT TIRE

 

REPAIR TASK

 

100-202

 

MOUNT/BALANCE/CHAINS/ROTATE - RIGHT FRONT TIRE

 

REPAIR TASK

 

100-203

 

MOUNT/BALANCE/CHAINS/ROTATE - LEFT REAR TIRE

 

REPAIR TASK

 

100-204

 

MOUNT/BALANCE/CHAINS/ROTATE - RIGHT REAR TIRE

 

REPAIR TASK

 

101-100

 

DIAGNOSTICS - TIRES

 

REPAIR TASK

 

 

16

 

TOWING GROUP

 

REPAIR
GROUP

 

160-100

 

TOWING/BREAKDOWN

 

REPAIR TASK

 

160-200

 

ROAD SERVICE/BREAKDOWN/JUMP STARTS

 

REPAIR TASK

 

160-300

 

VEHICLE DELIVERY/TRAVEL TIME TO/FROM REPAIR ACTIVITY

 

REPAIR TASK

 

 

 

 

 

 

 

 

 

REMEMBER!! YOU MUST HAVE ALL 2XX-XXX TASK CODES ON SEPARATE

 

 

 

 

 

WORK ORDERS. THEY CAN NOT BE COMBINED WITH REGULAR TASK CODES

 

 

 

 

20

 

USER EQUIPMENT REPAIR GROUP (AUXILIARY)-
TRAILERS/GENERATORS

 

REPAIR
GROUP

 

 

 

SERIES: 10,11,12,13,20,21,40,49,82,90,91,92,93, AND TRAILERS
SERIES:51,52,53,55,56

 

 

 

200-010

 

TRAILER FRONT AXLE

 

REPAIR TASK

 

200-020

 

TRAILER REAR AXLE

 

REPAIR TASK

 

200-030

 

TRAILER BRAKES REPAIR GROUP

 

REPAIR TASK

 

200-040

 

TRAILER DRIVE LINE REPAIR GROUP

 

REPAIR TASK

 

200-050

 

TRAILER ELECTRICAL REPAIR GROUP

 

REPAIR TASK

 

 

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

66

--------------------------------------------------------------------------------


 

200-051

 

TRAILER LIGHTS

 

REPAIR TASK

 

200-060

 

TRAILER ENGINE REPAIR GROUP

 

REPAIR TASK

 

200-070

 

TRAILER FUEL/EXHAUST REPAIR GROUP

 

REPAIR TASK

 

200-080

 

TRAILER BODY REPAIR GROUP

 

REPAIR TASK

 

200-090

 

TRAILER SPECIAL EQUIPMENT

 

REPAIR TASK

 

200-100

 

TRAILER TIRES

 

REPAIR TASK

 

200-160

 

TRAILER MOVEMENT

 

REPAIR TASK

 

200-200

 

FORKLIFT REPAIRS

 

REPAIR TASK

 

200-300

 

USER TOOL REPAIRS

 

REPAIR TASK

 

200-400

 

GENERATOR MOVEMENT FROM TRUCK TO TRUCK

 

REPAIR TASK

 

200-410

 

TRUCK MOUNTED GENERATOR R/R/R-GFI—NON-TOWER

 

REPAIR TASK

 

200-420

 

TRUCK MOUNTED INVERTOR R/R/R-GFI—NON-TOWER

 

REPAIR TASK

 

200-500

 

SPECIAL EQUIPMENT

 

REPAIR TASK

 

201-100

 

DIAGNOSTICS - AUXILIARY EQUIP

 

REPAIR TASK

 

 

21

 

NON-SPEC MODS/ADDS/CBTS - COMPLETE LIST ON FLEET WEB
SITE

 

REPAIR
GROUP

 

210-100

 

NON-SPEC MODIFICATIONS/ADDITIONS—USER—KEYS

 

REPAIR TASK

 

 

 

PURCHASE ONLY OF POST-DELIVERY
ACCESSORIES/MODIFICATIONS

 

 

 

 

 

 

 

 

 

 

 

ACCIDENTS - ADJUSTER EXPENSES

 

 

 

 

 

ALARMS

 

 

 

 

 

BED LINERS

 

 

 

 

 

BOXES - SPECIAL TYPES

 

 

 

 

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

67

--------------------------------------------------------------------------------


 

 

 

BUG SHIELDS

 

 

 

 

 

BUMPERS, NON-STANDARD

 

 

 

 

 

CELLULAR PHONES

 

 

 

 

 

COMPUTERS

 

 

 

 

 

CONE HOLDERS

 

 

 

 

 

CONSOLE MOUNTS FOR DATA STAR EQUIPMENT

 

 

 

 

 

CONSOLES

 

 

 

 

 

DASH FANS

 

 

 

 

 

DETAILING

 

 

 

 

 

DRY RUNS - PICK UP WHEN VEHICLE NOT THERE

 

 

 

 

 

EQUIPMENT MOVED FROM ONE VEH TO ANOTHER - CLIENT INTIATED

 

 

 

 

 

FIRE EXTINGUISHERS

 

 

 

 

 

FLOORMATS

 

 

 

 

 

GAS - TRIP CHARGE FOR RUNNING OUT

 

 

 

 

 

GAS CAPS REPLACED DUE TO LOSS

 

 

 

 

 

JUMPER CABLES

 

 

 

 

 

KEYS - EXTRA SET

 

 

 

 

 

LADDER RACKS

 

 

 

 

 

LIGHT BOARDS

 

 

 

 

 

MIRRORS

 

 

 

 

 

MOVEMENT OF VEHICLE - CLIENT INITIATED

 

 

 

 

 

OUTLET - 12-VOLT - ADDITIONAL

 

 

 

 

 

RADIOS OR CB RADIOS

 

 

 

 

 

RAIN GUARDS OR RAIN GUTTERS

 

 

 

 

 

REEL LOADERS

 

 

 

 

 

RUNNING BOARDS

 

 

 

 

 

SALVAGE BASKETS

 

 

 

 

 

SEAT CUSHIONS

 

 

 

 

 

SPOTLIGHTS - NEW

 

 

 

 

 

STEPS

 

 

 

 

 

STEREOS

 

 

 

 

 

STORAGE CONTAINERS/COMPARTMENTS

 

 

 

 

 

STROBELIGHTS - NEW

 

 

 

 

 

TIE DOWNS

 

 

 

 

 

TIRE CHAINS OR STUDDED TIRES

 

 

 

 

 

TOLLBOXES

 

 

 

 

 

TONEAU COVERS

 

 

 

 

 

VENT VISORS

 

 

 

 

 

WINCH OUTS - Stuck in mud, snow, etc

 

 

 

 

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

68

--------------------------------------------------------------------------------

 

 

 

WINCHES - FRONT BUMPER

 

 

 

 

22

 

USER SYSTEMS CBTS

 

REPAIR
GROUP

 

221-100

 

GPS BATTERY ISSUES:

 

REPAIR TASK

 

 

 

Example: battery dead because of GPS...Vehicle won’t start because of GPS...
wiring problems due to GPS...

 

 

 

221-200

 

IFD NEW INSTALL/ DEINSTALL/REINSTALL

 

REPAIR TASK

 

221-300

 

IFD REPAIRS

 

REPAIR TASK

 

 

 

 

 

 

 

 

 

PM AND INSPECTION CODES

 

 

 

A

 

LUBE OIL FILTER (LOF)

 

PM SERVICE

 

B

 

PM SERVICE MINOR

 

PM SERVICE

 

C

 

PM SERVICE MAJOR

 

PM SERVICE

 

F

 

TRANSMISSION SERVICE

 

INSPECTION

 

G

 

COOLING SYSTEM SERVICE

 

INSPECTION

 

I

 

MISC. INSPECTIONS THAT DO NOT MEET PM CRITERIA

 

INSPECTION

 

J

 

PM SERVICE ASSOCIATED EQUIPMENT MONTHLY

 

INSPECTION

 

K

 

PM SERVICE ASSOCIATED EQUIPMENT QUARTERLY- SERIES;22,30,42,60,70,
80,/AERIAL/DIGGER/WINCH/DERRICK/HYDRAULICS

 

INSPECTION

 

L

 

PM SERVICE ASSOCIATED EQUIPMENT SEMI-ANNUAL- SERIES:22,30,42,60,70,
80,-AERIAL/DIGGER/WINCH/DERRICK/HYDRAULICS

 

INSPECTION

 

M

 

PM SERVICE ASSOCIATED EQUIPMENT ANNUAL- SERIES:22,30,42,60,70,80
AERIAL/DIGGER/WINCH/DERRICK/HYDRAULICS

 

INSPECTION

 

N

 

PM SERVICE AUXILIARY ENGINE - NON-TOWER UNITS I.E. VANS/PU-SERIES:
10,11,12,13,20,21,40,49,82,90,91,92,93,ie VANS/PU

 

INSPECTION

 

O

 

PM SERVICE TRAILERS SERIES: 52,56

 

PM SERVICE

 

P

 

PM SERVICE SPECIAL EQUIPMENT SERIES: 51,53,55,

 

PM SERVICE

 

Q

 

PM SERVICE AUXILIARY ENGINE- TOWER UNITS ONLY

 

INSPECTION

 

V

 

VOITH RETARDER/TRANS/ENGINE BRAKE INSPECTION

 

INSPECTION

 

W

 

CRANE/ANSI CERTIFICATION

 

INSPECTION

 

X

 

B.I.T/DOT INSPECTION

 

INSPECTION

 

Y

 

STATE SAFETY/LICENSE INSPECTION

 

INSPECTION

 

 

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

69

--------------------------------------------------------------------------------


 

Z

 

STATE EMISSION INSPECTION

 

INSPECTION

 

 

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

70

--------------------------------------------------------------------------------
